UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05498) Exact name of registrant as specified in charter:	Putnam Master Intermediate Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2016 Date of reporting period:	December 31, 2015 Item 1. Schedule of Investments: Putnam Master Intermediate Income Trust The fund's portfolio 12/31/15 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (63.7%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (3.4%) Government National Mortgage Association Pass-Through Certificates 3 1/2s, TBA, January 1, 2046 $9,000,000 $9,382,500 U.S. Government Agency Mortgage Obligations (60.3%) Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, January 1, 2046 3,000,000 3,342,188 4 1/2s, TBA, January 1, 2046 3,000,000 3,240,000 4s, TBA, January 1, 2046 1,000,000 1,057,969 3 1/2s, TBA, February 1, 2046 22,000,000 22,650,645 3 1/2s, TBA, January 1, 2046 22,000,000 22,692,657 3s, TBA, February 1, 2046 46,000,000 45,897,576 3s, TBA, January 1, 2046 66,000,000 65,984,530 Total U.S. government and agency mortgage obligations (cost $174,196,409) MORTGAGE-BACKED SECURITIES (48.0%) (a) Principal amount Value Agency collateralized mortgage obligations (15.6%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 24.463s, 2037 $67,439 $105,859 IFB Ser. 2979, Class AS, 23.062s, 2034 11,004 12,328 IFB Ser. 3072, Class SM, 22.585s, 2035 108,615 163,704 IFB Ser. 3072, Class SB, 22.438s, 2035 97,301 146,545 IFB Ser. 3249, Class PS, 21.184s, 2036 70,603 102,340 Ser. 4122, Class TI, IO, 4 1/2s, 2042 1,992,864 368,680 Ser. 4000, Class PI, IO, 4 1/2s, 2042 1,080,498 189,411 Ser. 4462, IO, 4s, 2045 1,762,784 360,331 Ser. 4462, Class KI, IO, 4s, 2045 5,575,145 1,001,129 Ser. 4452, Class QI, IO, 4s, 2044 3,910,107 716,038 Ser. 4193, Class PI, IO, 4s, 2043 2,608,513 405,321 Ser. 4062, Class DI, IO, 4s, 2039 5,436,070 638,170 Ser. 304, Class C53, IO, 4s, 2032 1,392,181 222,345 Ser. 303, Class C19, IO, 3 1/2s, 2043 5,038,376 1,029,844 Ser. 304, Class C22, IO, 3 1/2s, 2042 1,801,226 371,413 Ser. 4122, Class AI, IO, 3 1/2s, 2042 3,318,481 433,264 Ser. 4122, Class CI, IO, 3 1/2s, 2042 3,030,390 395,651 Ser. 4105, Class HI, IO, 3 1/2s, 2041 1,548,941 202,137 Ser. 4166, Class PI, IO, 3 1/2s, 2041 2,770,547 428,022 Ser. 304, Class C37, IO, 3 1/2s, 2027 1,974,873 209,435 Ser. 304, Class C38, IO, 3 1/2s, 2027 2,650,717 285,800 Ser. 4165, Class TI, IO, 3s, 2042 6,680,024 786,239 Ser. 4183, Class MI, IO, 3s, 2042 2,825,622 333,423 Ser. 4210, Class PI, IO, 3s, 2041 1,989,850 182,740 Ser. 304, Class C45, IO, 3s, 2027 2,489,492 251,950 FRB Ser. 57, Class 1AX, IO, 0.38s, 2043 1,968,546 21,063 Ser. 3326, Class WF, zero %, 2035 1,377 1,073 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 37.37s, 2036 108,521 204,411 IFB Ser. 07-53, Class SP, 22.654s, 2037 94,120 146,536 IFB Ser. 08-24, Class SP, 21.737s, 2038 92,994 130,445 IFB Ser. 05-75, Class GS, 18.985s, 2035 77,623 106,064 IFB Ser. 05-83, Class QP, 16.298s, 2034 117,569 152,287 IFB Ser. 13-41, Class SP, IO, 5.778s, 2040 1,316,583 143,126 IFB Ser. 13-18, Class SB, IO, 5.728s, 2041 1,637,053 256,035 IFB Ser. 12-56, Class SG, IO, 5.578s, 2039 6,256,048 775,124 Ser. 374, Class 6, IO, 5 1/2s, 2036 179,699 32,881 Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 5.422s, 2025 286,000 284,372 Ser. 12-132, Class PI, IO, 5s, 2042 2,499,177 466,022 Ser. 378, Class 19, IO, 5s, 2035 538,472 103,656 Connecticut Avenue Securities FRB Ser. 15-C01, Class 2M2, 4.972s, 2025 313,000 313,657 Ser. 12-127, Class BI, IO, 4 1/2s, 2042 776,615 181,262 Ser. 12-30, Class HI, IO, 4 1/2s, 2040 5,563,091 888,982 Ser. 409, Class 81, IO, 4 1/2s, 2040 2,680,334 544,108 Ser. 409, Class 82, IO, 4 1/2s, 2040 2,863,000 584,911 Ser. 366, Class 22, IO, 4 1/2s, 2035 172,240 9,899 Connecticut Avenue Securities FRB Ser. 15-C02, Class 1M2, 4.422s, 2025 574,000 542,845 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 4.422s, 2025 130,000 123,085 Ser. 15-88, Class QI, IO, 4s, 2044 3,630,800 502,575 Ser. 418, Class C24, IO, 4s, 2043 2,354,412 505,619 Ser. 13-41, Class IP, IO, 4s, 2043 2,032,026 335,833 Ser. 13-44, Class PI, IO, 4s, 2043 1,985,496 291,542 Ser. 13-60, Class IP, IO, 4s, 2042 1,513,930 254,946 Ser. 12-96, Class PI, IO, 4s, 2041 1,447,410 231,542 Ser. 409, Class C16, IO, 4s, 2040 1,926,218 384,088 Ser. 418, Class C15, IO, 3 1/2s, 2043 5,228,609 1,086,897 Ser. 12-145, Class TI, IO, 3s, 2042 3,054,044 287,691 Ser. 13-35, Class IP, IO, 3s, 2042 2,642,548 273,545 Ser. 13-53, Class JI, IO, 3s, 2041 2,234,189 255,524 Ser. 13-23, Class PI, IO, 3s, 2041 2,438,696 203,509 FRB Ser. 03-W10, Class 1, IO, 0.771s, 2043 366,462 6,120 Ser. 99-51, Class N, PO, zero %, 2029 13,674 12,307 Government National Mortgage Association IFB Ser. 13-129, Class SN, IO, 5.748s, 2043 1,113,125 172,612 IFB Ser. 11-70, Class SH, IO, 5.546s, 2041 2,031,121 328,635 Ser. 14-122, Class IC, IO, 5s, 2044 1,588,196 324,945 Ser. 13-22, Class IE, IO, 5s, 2043 3,468,296 680,133 Ser. 13-22, Class OI, IO, 5s, 2043 3,012,949 590,538 Ser. 13-3, Class IT, IO, 5s, 2043 1,586,150 310,885 Ser. 13-6, Class IC, IO, 5s, 2043 1,388,525 271,679 Ser. 12-146, IO, 5s, 2042 1,400,799 280,062 Ser. 13-6, Class CI, IO, 5s, 2042 1,027,702 187,628 Ser. 13-130, Class IB, IO, 5s, 2040 1,107,044 98,527 Ser. 13-16, Class IB, IO, 5s, 2040 1,134,995 60,894 Ser. 11-41, Class BI, IO, 5s, 2040 707,154 69,179 Ser. 10-35, Class UI, IO, 5s, 2040 809,115 156,321 Ser. 10-20, Class UI, IO, 5s, 2040 1,524,015 281,196 Ser. 10-9, Class UI, IO, 5s, 2040 6,837,079 1,335,244 Ser. 09-121, Class UI, IO, 5s, 2039 3,209,172 618,632 Ser. 15-79, Class GI, IO, 5s, 2039 1,290,655 251,137 Ser. 13-34, Class IH, IO, 4 1/2s, 2043 2,945,058 562,477 Ser. 14-108, Class IP, IO, 4 1/2s, 2042 704,185 111,888 Ser. 11-140, Class BI, IO, 4 1/2s, 2040 501,101 31,619 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 188,910 25,833 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 2,872,429 535,105 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 2,705,405 483,185 Ser. 13-151, Class IB, IO, 4 1/2s, 2040 2,982,701 557,735 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 1,838,953 329,540 Ser. 09-121, Class BI, IO, 4 1/2s, 2039 1,228,250 278,063 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 642,130 68,958 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 2,055,825 187,964 Ser. 10-98, Class PI, IO, 4 1/2s, 2037 622,806 35,737 Ser. 15-53, Class MI, IO, 4s, 2045 2,964,050 681,139 Ser. 15-40, IO, 4s, 2045 3,323,427 796,061 Ser. 14-4, Class IC, IO, 4s, 2044 1,523,375 261,457 Ser. 13-165, Class IL, IO, 4s, 2043 1,227,559 210,404 Ser. 12-56, Class IB, IO, 4s, 2042 1,185,693 211,823 Ser. 12-47, Class CI, IO, 4s, 2042 2,936,077 529,020 Ser. 13-76, IO, 3 1/2s, 2043 5,340,468 651,270 Ser. 13-28, IO, 3 1/2s, 2043 1,699,600 247,504 Ser. 13-54, Class JI, IO, 3 1/2s, 2043 2,555,869 325,439 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 3,643,701 449,268 Ser. 13-14, IO, 3 1/2s, 2042 7,583,375 856,466 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 2,705,568 341,903 Ser. 12-140, Class IC, IO, 3 1/2s, 2042 3,114,878 616,469 Ser. 12-113, Class ID, IO, 3 1/2s, 2042 1,639,293 338,383 Ser. 15-52, Class KI, IO, 3 1/2s, 2040 5,510,616 812,100 Ser. 15-96, Class NI, IO, 3 1/2s, 2039 3,002,244 367,174 Ser. 15-124, Class DI, IO, 3 1/2s, 2038 2,662,486 403,793 Ser. 13-H08, IO, 2.925s, 2063 5,974,613 516,266 Ser. 15-H20, Class CI, IO, 2.252s, 2065 5,555,465 670,128 Ser. 15-H15, Class BI, IO, 2.205s, 2065 3,449,827 424,760 Ser. 15-H24, Class AI, IO, 2.191s, 2065 5,068,346 608,666 Ser. 15-H25, Class EI, IO, 1.84s, 2065 4,834,705 543,904 Ser. 15-H20, Class AI, IO, 1.835s, 2065 5,379,512 648,070 FRB Ser. 15-H08, Class CI, IO, 1.793s, 2065 2,954,838 326,879 Ser. 15-H23, Class BI, IO, 1.719s, 2065 5,235,785 591,905 Ser. 13-H08, Class CI, IO, 1.667s, 2063 5,536,300 478,392 Ser. 15-H26, Class CI, IO, 0.685s, 2065 16,973,567 490,706 Ser. 06-36, Class OD, PO, zero %, 2036 3,670 3,115 Commercial mortgage-backed securities (21.7%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 918,000 916,005 Banc of America Commercial Mortgage Trust 144A FRB Ser. 07-5, Class XW, IO, 0.344s, 2051 69,578,376 388,129 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-5, Class D, 5.381s, 2045 582,479 582,138 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A Ser. 01-1, Class K, 6 1/8s, 2036 18,749 18,623 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-T26, Class AJ, 5.566s, 2045 1,335,000 1,280,399 Ser. 05-PWR7, Class D, 5.304s, 2041 441,000 440,277 Ser. 05-PWR7, Class B, 5.214s, 2041 697,000 697,697 Ser. 05-PWR9, Class C, 5.055s, 2042 401,000 400,378 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.51s, 2039 850,000 848,266 FRB Ser. 06-PW14, Class XW, IO, 0.643s, 2038 16,074,102 29,255 CD Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.119s, 2044 507,000 485,422 FRB Ser. 07-CD5, Class XS, IO, 0.156s, 2044 24,700,210 51,204 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class E, 5.574s, 2047 409,000 418,068 FRB Ser. 11-C2, Class F, 5 1/4s, 2047 1,025,000 974,365 Citigroup Commercial Mortgage Trust Ser. 06-C5, Class AJ, 5.482s, 2049 301,000 296,383 Citigroup Commercial Mortgage Trust 144A FRB Ser. 13-GC11, Class D, 4.457s, 2046 207,000 186,797 FRB Ser. 13-GC11, Class E, 4.457s, 2046 396,000 331,545 COBALT CMBS Commercial Mortgage Trust FRB Ser. 07-C3, Class AJ, 5.766s, 2046 2,972,000 3,003,319 COMM Mortgage Trust FRB Ser. 07-C9, Class F, 5.796s, 2049 962,000 954,263 Ser. 06-C8, Class AJ, 5.377s, 2046 1,396,000 1,381,342 COMM Mortgage Trust 144A FRB Ser. 12-LC4, Class D, 5.645s, 2044 145,000 145,885 FRB Ser. 13-CR11, Class D, 5.17s, 2046 290,000 274,224 Ser. 12-LC4, Class E, 4 1/4s, 2044 392,000 342,986 Ser. 13-LC13, Class E, 3.719s, 2046 574,000 424,969 Ser. 14-CR18, Class E, 3.6s, 2047 592,000 421,736 FRB Ser. 07-C9, Class AJFL, 0.98s, 2049 241,000 230,396 Credit Suisse Commercial Mortgage Trust FRB Ser. 06-C5, Class AX, IO, 0.715s, 2039 19,672,238 177,050 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 (Cayman Islands) 645,947 322,974 CSAIL Commercial Mortgage Trust 144A FRB Ser. 15-C1, Class D, 3.801s, 2050 356,000 284,314 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.465s, 2044 144,000 149,314 FFCA Secured Franchise Loan Trust 144A FRB Ser. 00-1, IO, 0.959s, 2020 1,974,368 29,971 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C1, Class D, 4.527s, 2048 2,843,000 2,738,889 GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.459s, 2044 1,727,000 1,727,000 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class B, 4.965s, 2041 229,721 229,650 GMAC Commercial Mortgage Securities, Inc. Trust 144A FRB Ser. 04-C3, Class X1, IO, 0.859s, 2041 4,617,144 76,047 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.41s, 2046 407,000 368,205 FRB Ser. 13-GC10, Class E, 4.41s, 2046 393,000 316,998 FRB Ser. 05-GG4, Class XC, IO, 0.575s, 2039 5,747,496 20,691 GS Mortgage Securities Trust 144A FRB Ser. 13-GC16, Class E, 5.316s, 2046 662,000 605,267 Ser. 11-GC3, Class E, 5s, 2044 577,000 538,534 FRB Ser. 14-GC18, Class D, 4.948s, 2047 1,440,000 1,258,992 FRB Ser. 14-GC26, Class D, 4.511s, 2047 811,000 669,015 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 14-C18, Class E, 4.31s, 2047 407,000 306,268 FRB Ser. 14-C25, Class D, 3.949s, 2047 732,000 565,397 Ser. 14-C25, Class E, 3.332s, 2047 788,000 543,150 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.078s, 2051 1,011,500 1,023,132 FRB Ser. 06-LDP6, Class B, 5.562s, 2043 793,000 787,265 Ser. 06-LDP8, Class B, 5.52s, 2045 328,000 326,655 FRB Ser. 05-LDP2, Class E, 4.981s, 2042 847,000 835,396 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.178s, 2051 488,000 488,049 FRB Ser. 07-CB20, Class C, 6.178s, 2051 534,000 509,602 FRB Ser. 11-C3, Class F, 5.544s, 2046 410,000 412,132 FRB Ser. 13-C13, Class D, 4.054s, 2046 235,000 203,040 Ser. 13-C13, Class E, 3.986s, 2046 763,000 585,068 Ser. 13-C10, Class E, 3 1/2s, 2047 943,000 742,235 FRB Ser. 13-LC11, Class E, 3 1/4s, 2046 541,000 428,418 FRB Ser. 07-CB20, Class X1, IO, 0.315s, 2051 45,284,388 206,121 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 293,189 304,330 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class AJ, 5.72s, 2039 415,000 414,801 FRB Ser. 06-C3, Class C, 5.674s, 2039 1,837,000 1,830,571 Ser. 06-C6, Class E, 5.541s, 2039 750,000 749,093 FRB Ser. 06-C6, Class C, 5.482s, 2039 1,200,000 1,129,200 Ser. 06-C1, Class AJ, 5.276s, 2041 353,000 355,824 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 06-C6, Class XCL, IO, 0.673s, 2039 17,255,543 65,385 LSTAR Commercial Mortgage Trust 144A FRB Ser. 15-3, Class C, 3.326s, 2048 443,000 366,751 Merrill Lynch Mortgage Investors Trust FRB Ser. 96-C2, Class JS, IO, zero %, 2028 6,325 1 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.266s, 2051 184,000 195,239 Mezz Cap Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class X, IO, 8.866s, 2037 49,508 3,074 FRB Ser. 07-C5, Class X, IO, 5 1/2s, 2049 1,022,272 110,405 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 1,129,000 1,130,005 Ser. 06-4, Class AJ, 5.239s, 2049 402,000 401,276 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 388,000 385,610 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 14-C17, Class D, 4.698s, 2047 605,000 520,644 FRB Ser. 13-C11, Class F, 4.414s, 2046 496,000 421,207 FRB Ser. 13-C10, Class E, 4.081s, 2046 666,000 541,724 Ser. 14-C17, Class E, 3 1/2s, 2047 723,000 510,679 Ser. 15-C24, Class D, 3.257s, 2048 484,000 349,814 Ser. 14-C19, Class D, 3 1/4s, 2047 550,000 409,464 Morgan Stanley Capital I Trust Ser. 06-HQ9, Class C, 5.842s, 2044 1,100,000 1,095,238 Ser. 07-HQ11, Class C, 5.558s, 2044 1,102,000 1,101,030 FRB Ser. 06-HQ8, Class D, 5.511s, 2044 598,000 596,672 Ser. 06-HQ10, Class B, 5.448s, 2041 700,000 672,202 Ser. 06-HQ10, Class AJ, 5.389s, 2041 580,000 581,566 Morgan Stanley Capital I Trust 144A FRB Ser. 08-T29, Class F, 6.268s, 2043 369,000 362,137 Morgan Stanley Capital I, Inc. 144A FRB Ser. 04-RR, Class F7, 6s, 2039 1,012,008 922,830 Morgan Stanley Re-REMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 761,826 763,349 STRIPS CDO 144A FRB Ser. 03-1A, Class N, 5s, 2018 (Cayman Islands) 193,000 38,600 TIAA Real Estate CDO, Ltd. 144A Ser. 03-1A, Class E, 8s, 2038 602,064 150,516 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 13-C6, Class D, 4.349s, 2046 613,000 560,828 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 5.992s, 2045 1,920,000 1,915,776 FRB Ser. 06-C25, Class AJ, 5.767s, 2043 142,000 142,596 FRB Ser. 07-C34, IO, 0.302s, 2046 13,770,065 103,275 Wells Fargo Commercial Mortgage Trust 144A Ser. 12-LC5, Class E, 4.777s, 2045 462,000 408,177 FRB Ser. 13-LC12, Class D, 4.299s, 2046 288,000 264,210 Ser. 14-LC18, Class D, 3.957s, 2047 756,000 592,902 WF-RBS Commercial Mortgage Trust 144A Ser. 12-C6, Class E, 5s, 2045 534,000 469,754 FRB Ser. 13-C16, Class D, 4.981s, 2046 1,292,000 1,219,958 FRB Ser. 14-C19, Class E, 4.971s, 2047 1,219,000 989,811 Ser. 12-C7, Class F, 4 1/2s, 2045 2,524,000 2,276,143 Ser. 14-C19, Class D, 4.234s, 2047 681,000 571,691 Ser. 13-C12, Class E, 3 1/2s, 2048 510,000 404,634 Residential mortgage-backed securities (non-agency) (10.7%) APS Resecuritization Trust 144A FRB Ser. 15-1, Class 2M, 0.363s, 2054 400,000 272,000 Banc of America Funding Trust 144A FRB Ser. 14-R7, Class 3A2, 2.763s, 2036 126,822 100,572 BCAP, LLC Trust 144A FRB Ser. 12-RR2, Class 5A12, 4.935s, 2036 575,000 539,350 FRB Ser. 11-RR3, Class 3A6, 2.287s, 2036 1,232,691 628,672 FRB Ser. 15-RR5, Class 2A3, 1.313s, 2046 620,000 475,850 FRB Ser. 10-RR7, Class 1610, 0.943s, 2047 478,239 266,857 FRB Ser. 15-RR3, Class 5A3, 0.421s, 2046 500,000 347,500 FRB Ser. 12-RR5, Class 4A8, 0.391s, 2035 374,800 341,310 Bear Stearns Alt-A Trust FRB Ser. 04-3, Class B, 3.347s, 2034 442,785 429,192 Bear Stearns Asset Backed Securities I Trust FRB Ser. 04-FR3, Class M6, 5.297s, 2034 43,061 25,786 FRB Ser. 05-HE9, Class M2, 1.102s, 2035 750,000 617,387 Bellemeade Re Ltd. 144A FRB Ser. 15-1A, Class M2, 4.727, 2025(Bermuda) 484,000 473,110 Citigroup Mortgage Loan Trust 144A FRB Ser. 12-4, Class 3A2, 2.65s, 2036 612,280 541,868 Countrywide Alternative Loan Trust FRB Ser. 05-27, Class 2A3, 1.817s, 2035 897,431 763,899 FRB Ser. 05-38, Class A1, 1.757s, 2035 643,859 569,865 FRB Ser. 05-27, Class 1A2, 1.657s, 2035 1,423,667 1,283,608 FRB Ser. 05-27, Class 2A1, 1.607s, 2035 965,939 788,676 FRB Ser. 05-38, Class A3, 0.772s, 2035 1,523,235 1,277,448 FRB Ser. 05-59, Class 1A1, 0.743s, 2035 816,807 648,668 FRB Ser. 06-OC2, Class 2A3, 0.712s, 2036 487,466 436,282 FRB Ser. 06-OA10, Class 4A1, 0.612s, 2046 641,562 482,377 CSMC Trust 144A FRB Ser. 10-18R, Class 6A4, 2.925s, 2036 2,000,000 1,773,066 FRB Ser. 09-14R, Class 4A10, 2.842s, 2035 550,000 479,394 FRB Ser. 09-13R, Class 3A2, 2.287s, 2036 1,016,669 559,168 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes FRB Ser. 15-DN1, Class B, 11.922s, 2025 997,524 1,101,466 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DNA1, Class B, 9.622s, 2027 510,000 568,191 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DNA2, Class B, 7.972s, 2027 726,000 675,543 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes FRB Ser. 15-HQA2, Class B, 10.922s, 2028 765,000 765,000 FRB Ser. 15-DNA3, Class B, 9.772s, 2028 1,144,000 1,119,215 FRB Ser. 15-HQA1, Class B, 9.222s, 2028 (F) 550,000 511,500 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 15-C04, Class 1M2, 6.122s, 2028 274,000 276,548 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 3.07s, 2043 (United Kingdom) GBP 384,009 566,128 FRB Ser. 03-2, Class 2C1, 2.852s, 2043 (United Kingdom) EUR 1,028,000 1,117,159 GSAA Trust FRB Ser. 05-4, Class M2, 1.122s, 2035 $1,000,000 733,730 GSAMP Trust FRB Ser. 06-NC1, Class M1, 0.782s, 2036 500,000 335,000 MortgageIT Trust FRB Ser. 05-3, Class M2, 0.952s, 2035 304,475 266,092 Nationstar HECM Loan Trust 144A Ser. 15-1A, Class A, 3.844s, 2018 263,411 262,674 Nomura Resecuritization Trust 144A FRB Ser. 10-6RA, Class 1A6, 2.65s, 2036 309,168 273,614 FRB Ser. 15-4R, Class 1A14, 0.373s, 2047 500,000 286,250 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR19, Class A1C3, 0.922s, 2045 1,900,003 1,605,502 FRB Ser. 05-AR13, Class A1C3, 0.912s, 2045 3,174,581 2,597,173 FRB Ser. 05-AR8, Class 2AC2, 0.882s, 2045 905,241 791,000 FRB Ser. 05-AR17, Class A1B2, 0.832s, 2045 623,362 537,525 FRB Ser. 05-AR19, Class A1C4, 0.822s, 2045 518,694 430,516 FRB Ser. 05-AR6, Class 2A1C, 0.762s, 2045 286,849 246,690 Total mortgage-backed securities (cost $132,783,902) CORPORATE BONDS AND NOTES (31.1%) (a) Principal amount Value Basic materials (2.9%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 $233,000 $223,098 ArcelorMittal SA sr. unsec. unsub. bonds 10.85s, 2019 (France) 357,000 337,811 ArcelorMittal SA sr. unsec. unsub. bonds 6 1/8s, 2025 (France) 86,000 61,920 Beacon Roofing Supply, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 203,000 206,806 Blue Cube Spinco, Inc. 144A company guaranty sr. unsec. notes 9 3/4s, 2023 93,000 100,324 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 298,000 306,940 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2023 333,000 330,503 Celanese US Holdings, LLC company guaranty sr. unsec. notes 5 7/8s, 2021 (Germany) 185,000 195,175 Cemex Finance, LLC 144A company guaranty sr. notes 6s, 2024 (Mexico) 490,000 420,175 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 200,000 193,000 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 211,000 200,978 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 305,000 266,113 CPG Merger Sub, LLC 144A company guaranty sr. unsec. notes 8s, 2021 143,000 140,140 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 39,000 33,930 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7 1/4s, 2022 (Canada) 238,000 148,750 HD Supply, Inc. company guaranty sr. unsec. notes 11 1/2s, 2020 153,000 169,448 HD Supply, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2020 298,000 309,920 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 390,000 285,675 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 178,000 162,425 Huntsman International, LLC 144A company guaranty sr. unsec. notes 5 1/8s, 2022 112,000 100,800 JMC Steel Group, Inc. 144A sr. unsec. notes 8 1/4s, 2018 197,000 131,127 Louisiana-Pacific Corp. company guaranty sr. unsec. notes 7 1/2s, 2020 229,000 237,588 Mercer International, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) 262,000 264,620 Momentive Performance Materials, Inc. escrow company guaranty sr. notes 8 7/8s, 2020 (F) 189,000 2 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2022 (Canada) 80,000 63,700 Norbord, Inc. 144A company guaranty sr. notes 6 1/4s, 2023 (Canada) 140,000 137,900 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 337,000 309,198 Pactiv, LLC sr. unsec. unsub. notes 7.95s, 2025 105,000 97,650 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 400,000 396,000 PQ Corp. 144A company guaranty sub. notes 8 3/4s, 2018 79,000 76,630 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. sub. notes 9s, 2017 233,000 179,410 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 124,000 136,710 Sealed Air Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2023 110,000 112,200 Sealed Air Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2024 60,000 60,000 Sealed Air Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2022 54,000 54,135 Sealed Air Corp. 144A sr. unsec. bonds 5 1/2s, 2025 45,000 45,900 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsec. unsub. notes 7 1/2s, 2025 (Ireland) 119,000 136,850 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 125,000 120,000 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 40,000 40,300 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2024 50,000 45,625 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 20,000 18,250 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/8s, 2021 30,000 27,750 TMS International Corp. 144A company guaranty sr. unsec. sub. notes 7 5/8s, 2021 131,000 101,198 Univar, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 135,000 123,188 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 125,000 129,844 USG Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2025 115,000 116,725 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. notes 6s, 2023 55,000 51,700 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 203,000 205,030 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 240,000 242,400 Capital goods (1.9%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 485,000 488,638 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 419,000 462,995 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5 3/8s, 2024 120,000 117,600 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5s, 2022 215,000 215,000 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6 1/2s, 2023 (Canada) 136,000 138,040 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 255,000 234,600 Berry Plastics Corp. company guaranty notes 5 1/2s, 2022 105,000 104,606 Berry Plastics Corp. company guaranty unsub. notes 5 1/8s, 2023 67,000 65,158 Berry Plastics Corp. 144A company guaranty notes 6s, 2022 70,000 71,225 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 235,000 254,975 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. sub. notes 7 3/4s, 2020 (Luxembourg) 105,000 105,525 Gates Global, LLC/Gates Global Co. 144A company guaranty sr. unsec. notes 6s, 2022 364,000 262,080 KION Finance SA 144A sr. unsub. notes 6 3/4s, 2020 (Luxembourg) EUR 100,000 112,846 I really would like to file today since tomorrow is the last day for filing. $258,000 245,100 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 286,000 295,295 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 215,000 185,975 Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 235,000 237,350 Omega US Sub, LLC 144A sr. unsec. notes 8 3/4s, 2023 160,000 147,600 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2025 95,000 93,100 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2022 402,000 402,000 Terex Corp. company guaranty sr. unsec. notes 6s, 2021 282,000 259,440 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 45,000 46,575 TransDigm, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2024 340,000 338,130 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2025 235,000 223,838 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2022 150,000 146,625 Communication services (4.1%) Altice Financing SA 144A company guaranty sr. notes 6 5/8s, 2023 (Luxembourg) 200,000 197,500 Altice SA 144A company guaranty sr. unsec. notes 7 3/4s, 2022 (Luxembourg) 480,000 432,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 265,000 278,913 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 150,000 146,250 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. bonds 5 1/8s, 2023 362,000 362,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 99,000 102,713 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 198,000 199,733 CCOH Safari, LLC 144A sr. unsec. notes 5 3/4s, 2026 95,000 95,238 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 152,000 142,500 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 40,000 39,550 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 165,000 148,500 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 110,000 99,000 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 (R) 306,000 321,683 Crown Castle International Corp. sr. unsec. notes 4 7/8s, 2022 (R) 85,000 88,081 CSC Holdings, LLC sr. unsec. unsub. bonds 5 1/4s, 2024 109,000 95,648 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 120,000 115,200 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 (Jamaica) 200,000 167,250 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 132,000 117,480 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2018 238,000 238,595 Frontier Communications Corp. sr. unsec. notes 6 1/4s, 2021 80,000 67,800 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 50,000 42,000 Frontier Communications Corp. 144A sr. unsec. notes 11s, 2025 151,000 149,490 Frontier Communications Corp. 144A sr. unsec. notes 10 1/2s, 2022 197,000 196,261 Frontier Communications Corp. 144A sr. unsec. notes 8 7/8s, 2020 63,000 63,788 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 140,000 121,800 Intelsat Jackson Holdings SA company guaranty sr. unsec. unsub. bonds 6 5/8s, 2022 (Bermuda) 80,000 51,000 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 13,000 6,078 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 6 3/4s, 2018 (Luxembourg) 260,000 192,400 Intelsat Luxembourg SA company guaranty sr. unsec. sub. bonds 8 1/8s, 2023 (Luxembourg) 57,000 25,793 Level 3 Communications, Inc. sr. unsec. unsub. notes 5 3/4s, 2022 60,000 61,350 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 65,000 67,275 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 205,000 208,075 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 75,000 75,375 Numericable-SFR 144A sr. bonds 5 5/8s, 2024 (France) EUR 100,000 109,898 Numericable-SFR SAS 144A company guaranty sr. notes 6s, 2022 (France) $600,000 579,000 Numericable-SFR SAS 144A sr. bonds 6 1/4s, 2024 (France) 200,000 193,000 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 180,000 179,100 SBA Communications Corp. sr. unsec. sub. notes 4 7/8s, 2022 126,000 124,110 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 55,000 57,200 Sprint Communications, Inc. sr. unsec. notes 7s, 2020 105,000 81,113 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 286,000 301,015 Sprint Corp. company guaranty sr. unsec. sub. notes 7 7/8s, 2023 753,000 565,503 Sprint Corp. company guaranty sr. unsec. sub. notes 7 1/4s, 2021 290,000 218,863 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 5/8s, 2023 282,000 287,288 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 3/8s, 2025 140,000 141,400 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 206,000 212,438 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6s, 2023 156,000 157,950 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 75,000 77,237 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 190,000 194,988 Telenet Finance V Luxembourg SCA 144A sr. notes 6 3/4s, 2024 (Luxembourg) EUR 295,000 350,097 Telenet Finance V Luxembourg SCA 144A sr. notes 6 1/4s, 2022 (Luxembourg) EUR 100,000 116,880 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH company guaranty sr. notes 5 5/8s, 2023 (Germany) EUR 84,000 96,422 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH company guaranty sr. notes Ser. REGS, 5 3/4s, 2023 (Germany) EUR 90,720 104,259 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 5 1/8s, 2023 (Germany) EUR 211,500 240,285 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) $363,000 362,093 Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 211,500 321,976 West Corp. 144A company guaranty sr. unsec. sub. notes 5 3/8s, 2022 $286,000 246,675 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2019 391,000 369,202 Wind Acquisition Finance SA 144A company guaranty notes 7 3/8s, 2021 (Luxembourg) 200,000 189,000 Wind Acquisition Finance SA 144A company guaranty sr. notes 4s, 2020 (Luxembourg) EUR 125,000 135,249 Windstream Services, LLC company guaranty sr. unsec. notes 7 3/4s, 2021 $109,000 85,769 Windstream Services, LLC company guaranty sr. unsec. notes 6 3/8s, 2023 371,000 267,120 Consumer cyclicals (4.9%) AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 110,000 111,650 AMC Entertainment, Inc. 144A company guaranty sr. unsec. sub. notes 5 3/4s, 2025 105,000 105,525 American Builders & Contractors Supply Co., Inc. 144A sr. unsec. notes 5 3/4s, 2023 164,000 165,230 American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10 1/4s, 2022 249,000 227,835 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 219,000 237,302 Black Knight InfoServ, LLC company guaranty sr. unsec. notes 5 3/4s, 2023 161,000 167,843 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 185,000 129,500 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 98,000 32,340 Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 150,000 154,125 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 235,000 226,481 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 120,000 109,950 Building Materials Corp. of America 144A sr. unsec. notes 5 3/8s, 2024 250,000 249,375 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2021 243,000 259,099 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2024 85,000 88,825 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 3/8s, 2024 45,000 45,450 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 100,000 103,000 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 72,000 71,460 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 33,000 34,733 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 4 7/8s, 2023 25,000 24,375 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. sub. notes 7 5/8s, 2020 136,000 125,800 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 362,000 352,950 Cumulus Media Holdings, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 110,000 37,125 Dana Holding Corp. sr. unsec. notes 6s, 2023 284,000 284,710 Eldorado Resorts, Inc. 144A sr. unsec. notes 7s, 2023 230,000 225,400 Family Tree Escrow, LLC 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 65,000 67,275 Family Tree Escrow, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2020 45,000 46,463 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 134,000 77,888 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4 7/8s, 2020 175,000 171,500 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4 3/8s, 2018 65,000 64,350 Gray Television, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2020 266,000 273,315 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 260,000 186,023 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 $362,000 369,240 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 288,000 210,240 Interactive Data Corp. 144A company guaranty sr. unsec. sub. notes 5 7/8s, 2019 42,000 42,840 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 150,000 153,000 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8 1/8s, 2019 173,000 156,565 JC Penney Corp, Inc. company guaranty sr. unsec. unsub. notes 5.65s, 2020 31,000 24,800 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 120,000 66,000 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 332,000 265,600 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 197,000 217,685 L Brands, Inc. company guaranty sr. unsec. sub. notes 5 5/8s, 2022 85,000 90,100 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 55,000 57,750 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 80,000 82,400 Lear Corp. company guaranty sr. unsec. notes 5 1/4s, 2025 25,000 25,438 Lennar Corp. company guaranty sr. unsec. notes 4 1/2s, 2019 85,000 86,434 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 249,000 246,884 LIN Television Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 119,000 118,405 Masonite International Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 80,000 82,600 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 275,000 261,250 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 175,000 179,813 MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 162,000 160,380 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 152,000 155,040 Navistar International Corp. company guaranty sr. unsec. notes 8 1/4s, 2021 184,000 122,360 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8 3/4s, 2021 (PIK) 425,000 263,500 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8s, 2021 95,000 70,300 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2021 (Luxembourg) 258,000 265,095 Nortek, Inc. company guaranty sr. unsec. sub. notes 8 1/2s, 2021 234,000 242,798 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2025 135,000 137,025 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5 5/8s, 2024 94,000 96,820 Owens Corning company guaranty sr. unsec. notes 4.2s, 2024 129,000 125,677 Owens Corning company guaranty sr. unsec. sub. notes 9s, 2019 92,000 106,628 Penn National Gaming, Inc. sr. unsec. sub. notes 5 7/8s, 2021 222,000 215,340 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 192,000 197,280 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 140,000 141,400 Regal Entertainment Group sr. unsec. sub. notes 5 3/4s, 2023 134,000 133,498 Regal Entertainment Group sr. unsec. sub. notes 5 3/4s, 2022 8,000 8,000 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 36,000 37,260 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 240,000 250,800 Sabre GLBL, Inc. 144A company guaranty sr. notes 5 3/8s, 2023 155,000 154,225 Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 54,000 39,420 Scientific Games International, Inc. company guaranty sr. unsec. notes 10s, 2022 530,000 376,300 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 50,000 23,500 Scientific Games International, Inc. 144A company guaranty sr. notes 7s, 2022 150,000 143,250 Sinclair Television Group, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 98,000 100,940 Sinclair Television Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2021 19,000 19,048 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 218,000 212,005 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. sub. notes 6s, 2024 142,000 148,213 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2020 227,000 237,499 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 330,000 334,125 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2022 10,000 10,538 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2020 10,000 10,625 Spectrum Brands, Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 105,000 107,625 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 183,000 170,190 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 326,000 326,000 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 70,000 67,113 TEGNA, Inc. company guaranty sr. unsec. bonds 5 1/8s, 2020 156,000 161,850 TEGNA, Inc. 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2021 233,000 233,583 Thomas Cook Finance PLC 144A company guaranty sr. unsec. bonds 6 3/4s, 2021 (United Kingdom) EUR 250,000 282,799 Tribune Media Co. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 $245,000 245,000 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 89,000 91,003 Consumer staples (2.0%) Ashtead Capital, Inc. 144A company guaranty notes 6 1/2s, 2022 455,000 474,338 Ashtead Capital, Inc. 144A company guaranty notes 5 5/8s, 2024 200,000 202,500 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 170,000 170,425 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 70,000 69,125 BC ULC/New Red Finance, Inc. 144A company guaranty notes 6s, 2022 (Canada) 340,000 350,200 BC ULC/New Red Finance, Inc. 144A company guaranty sr. notes 4 5/8s, 2022 (Canada) 125,000 125,000 BlueLine Rental Finance Corp. 144A notes 7s, 2019 438,000 394,200 CEC Entertainment, Inc. company guaranty sr. unsec. sub. notes 8s, 2022 105,000 99,225 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 402,000 315,570 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 50,000 49,813 Constellation Brands, Inc. company guaranty sr. unsec. notes 3 3/4s, 2021 255,000 255,638 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 90,000 99,000 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 247,000 238,355 Corrections Corp. of America company guaranty sr. unsec. sub. notes 4 1/8s, 2020 (R) 123,000 121,770 Dean Foods Co. 144A company guaranty sr. unsec. notes 6 1/2s, 2023 145,000 150,438 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 342,000 218,880 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 200,000 172,000 JBS USA, LLC/JBS USA Finance, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 (Brazil) 350,000 347,375 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 67,000 67,000 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 34,000 33,915 Landry's, Inc. 144A company guaranty sr. unsec. sub. notes 9 3/8s, 2020 150,000 157,875 Pilgrim's Pride Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 86,000 83,635 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 140,000 134,050 Revlon Consumer Products Corp. company guaranty sr. unsec. sub. notes 5 3/4s, 2021 240,000 232,200 Rite Aid Corp. 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 240,000 248,400 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 334,000 356,946 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 95,000 97,138 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 175,000 113,750 WhiteWave Foods Co. (The) company guaranty sr. unsec. notes 5 3/8s, 2022 195,000 206,213 Energy (5.3%) Antero Resources Corp. company guaranty sr. unsec. sub. notes 5 1/8s, 2022 130,000 98,800 Antero Resources Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 105,000 81,900 Antero Resources Finance Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2021 192,000 153,600 Archrock Partners, LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6s, 2022 150,000 122,250 Archrock Partners, LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6s, 2021 65,000 53,463 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 (Canada) 179,000 119,930 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5 1/8s, 2021 (Canada) 18,000 12,690 California Resources Corp. company guaranty sr. unsec. sub. notes 6s, 2024 95,000 28,975 California Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2020 25,000 8,906 California Resources Corp. 144A company guaranty notes 8s, 2022 316,000 166,295 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 140,000 35,000 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 270,000 129,600 Chesapeake Energy Corp. 144A company guaranty notes 8s, 2022 187,000 91,630 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 225,000 213,750 Concho Resources, Inc. company guaranty sr. unsec. notes 5 1/2s, 2023 193,000 177,078 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 88,000 80,080 CONSOL Energy, Inc. company guaranty sr. unsec. notes 5 7/8s, 2022 135,000 83,700 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 31,000 11,160 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 96,000 31,680 Ecopetrol SA sr. unsec. unsub. notes 5 3/8s, 2026 (Colombia) 1,390,000 1,179,763 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 130,000 36,400 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 89,000 54,735 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 45,000 28,350 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9 1/4s, 2019 (Russia) 647,000 716,643 Halcon Resources Corp. company guaranty sr. unsec. notes 9 3/4s, 2020 170,000 49,300 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 357,000 103,530 Halcon Resources Corp. 144A company guaranty notes 8 5/8s, 2020 60,000 41,100 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2020 150,000 151,500 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2022 45,000 42,863 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 5s, 2024 70,000 58,100 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2021 121,000 30,401 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 172,000 158,240 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 149,000 33,525 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 157,000 21,195 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 45,000 7,425 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty notes 12s, 2020 194,000 97,000 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) (F) 80,000 4 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) (NON) 225,000 68,625 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/4s, 2022 329,000 289,520 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/8s, 2026 105,000 86,888 Oasis Petroleum, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 86,000 53,320 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 285,000 182,400 Pertamina Persero PT 144A sr. unsec. unsub. notes 4 7/8s, 2022 (Indonesia) 925,000 886,915 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.3s, 2023 (Indonesia) 200,000 181,806 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 7 7/8s, 2019 (Brazil) 390,000 345,150 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 5 3/8s, 2021 (Brazil) 625,000 465,625 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 1/4s, 2017 (Venezuela) 1,475,000 737,500 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 2,724,000 1,865,940 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8 1/2s, 2017 (Venezuela) 2,467,998 1,289,529 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 8s, 2019 (Mexico) 1,535,000 1,689,835 Petroleos Mexicanos 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2026 (Mexico) 185,000 163,835 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5 5/8s, 2022 60,000 42,600 Rose Rock Midstream LP/Rose Rock Finance Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 105,000 74,550 Sabine Pass Liquefaction, LLC sr. notes 6 1/4s, 2022 100,000 91,500 Sabine Pass Liquefaction, LLC sr. notes 5 3/4s, 2024 100,000 87,000 Sabine Pass Liquefaction, LLC sr. notes 5 5/8s, 2023 100,000 87,750 Sabine Pass LNG LP company guaranty sr. sub. notes 6 1/2s, 2020 75,000 72,750 Samson Investment Co. company guaranty sr. unsec. notes 9 3/4s, 2020 (In default) (NON) 415,000 830 SandRidge Energy, Inc. 144A company guaranty notes 8 3/4s, 2020 205,000 62,269 Seven Generations Energy, Ltd. 144A sr. unsec. sub. notes 8 1/4s, 2020 (Canada) 155,000 139,500 Seventy Seven Energy, Inc. sr. unsec. sub. notes 6 1/2s, 2022 20,000 3,100 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 105,000 76,913 Tervita Corp. 144A company guaranty sr. notes 9s, 2018 (Canada) CAD 46,000 19,947 Tervita Corp. 144A sr. notes 8s, 2018 (Canada) $55,000 34,100 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 45,000 10,575 Triangle USA Petroleum Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2022 30,000 9,150 Unit Corp. company guaranty sr. unsec. sub. notes 6 5/8s, 2021 253,000 181,528 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 465,000 339,450 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 145,000 137,165 Williams Partners LP/ACMP Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2023 249,000 200,445 Financials (4.6%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 336,000 320,040 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 565,000 639,156 Ally Financial, Inc. sub. unsec. notes 5 3/4s, 2025 95,000 96,188 Banco do Brasil SA/Cayman 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 940,000 803,700 CBRE Services, Inc. company guaranty sr. unsec. notes 5 1/4s, 2025 75,000 75,970 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 137,000 137,697 CIT Group, Inc. sr. unsec. notes 3 7/8s, 2019 65,000 64,675 CIT Group, Inc. sr. unsec. sub. notes 5s, 2023 110,000 111,650 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 135,000 141,413 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2022 130,000 133,494 CIT Group, Inc. 144A sr. unsec. notes 6 5/8s, 2018 205,000 216,275 CIT Group, Inc. 144A sr. unsec. notes 5 1/2s, 2019 165,000 172,425 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 195,000 198,413 CNO Financial Group, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 100,000 102,000 Community Choice Financial, Inc. company guaranty sr. sub. notes 10 3/4s, 2019 111,000 29,138 Credit Acceptance Corp. company guaranty sr. unsec. notes 6 1/8s, 2021 344,000 337,120 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 160,000 94,400 E*Trade Financial Corp. sr. unsec. unsub. notes 5 3/8s, 2022 119,000 124,653 E*Trade Financial Corp. sr. unsec. unsub. notes 4 5/8s, 2023 160,000 162,000 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. sub. notes 8 1/8s, 2019 (PIK) 68,000 63,580 HUB International, Ltd. 144A sr. unsec. notes 7 7/8s, 2021 205,000 184,500 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 215,000 210,163 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 15,000 16,088 iStar, Inc. sr. unsec. notes 5s, 2019 (R) 55,000 53,419 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 3/8s, 2022 (R) 215,000 219,569 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. sub. notes 6 7/8s, 2021 (R) 75,000 77,813 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2020 80,000 76,560 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 213,000 188,505 Ocwen Financial Corp. sr. unsec. notes 6 5/8s, 2019 98,000 86,240 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. sub. notes 6 3/4s, 2019 102,000 103,403 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 118,000 118,590 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 133,000 131,836 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 50,000 45,500 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 245,000 237,038 Royal Bank of Scotland Group PLC unsec. sub. bonds 5 1/8s, 2024 (United Kingdom) 100,000 101,316 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. unsub. notes 7 3/4s, 2018 (Russia) 2,750,000 2,884,173 Sberbank of Russia Via SB Capital SA 144A sr. unsec. notes 6 1/8s, 2022 (Russia) 325,000 325,000 Sberbank of Russia Via SB Capital SA 144A sr. unsec. unsub. notes 4.95s, 2017 (Russia) 500,000 504,572 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 6s, 2020 590,000 560,500 Springleaf Finance Corp. sr. unsec. unsub. notes 5 1/4s, 2019 160,000 152,000 Stearns Holdings, Inc. 144A company guaranty sr. notes 9 3/8s, 2020 185,000 182,225 TMX Finance, LLC/TitleMax Finance Corp. 144A company guaranty sr. notes 8 1/2s, 2018 70,000 52,150 Tri Pointe Holdings, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 318,000 309,255 Ukreximbank Via Biz Finance PLC 144A sr. unsec. bonds 9 5/8s, 2022 (Ukraine) 200,000 178,000 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 199,000 191,040 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 979,000 1,020,656 Walter Investment Management Corp. company guaranty sr. unsec. notes 7 7/8s, 2021 135,000 106,650 Wayne Merger Sub, LLC 144A sr. unsec. notes 8 1/4s, 2023 91,000 85,540 Health care (2.5%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 6 1/8s, 2021 195,000 197,925 Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 5 1/8s, 2022 85,000 79,475 AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 192,000 168,960 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 130,000 125,775 CHS/Community Health Systems, Inc. company guaranty sr. sub. notes 5 1/8s, 2018 62,000 62,310 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6 7/8s, 2022 35,000 33,206 Concordia Healthcare Corp. 144A company guaranty sr. unsec. notes 7s, 2023 (Canada) 274,000 237,695 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 240,000 164,400 DPx Holdings BV 144A sr. unsec. sub. notes 7 1/2s, 2022 (Netherlands) 208,000 202,800 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 267,000 258,990 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2023 165,000 160,875 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. notes 6s, 2025 (Ireland) 200,000 197,000 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 6s, 2023 (Ireland) 200,000 199,000 Halyard Health, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2022 158,000 157,210 HCA, Inc. company guaranty sr. notes 6 1/2s, 2020 758,000 826,220 HCA, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2022 55,000 60,775 HCA, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2025 50,000 49,375 Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2023 160,000 156,000 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sub. notes 10 1/2s, 2018 5,000 4,875 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/2s, 2025 (Luxembourg) 143,000 131,560 MEDNAX, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 70,000 70,350 Molina Healthcare, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 120,000 120,000 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95s, 2024 (R) 130,000 131,291 Priory Group No. 3 PLC 144A company guaranty sr. notes 7s, 2018 (United Kingdom) GBP 208,761 312,372 Service Corp. International/US sr. unsec. notes 5 3/8s, 2022 $278,000 289,815 Service Corp. International/US sr. unsec. unsub. notes 5 3/8s, 2024 498,000 512,940 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6 1/2s, 2023 97,000 92,635 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 35,000 34,125 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 98,000 94,570 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 355,000 373,638 Tenet Healthcare Corp. company guaranty sr. sub. notes 6s, 2020 231,000 243,128 Tenet Healthcare Corp. 144A company guaranty sr. FRN 4.012s, 2020 170,000 165,750 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 7s, 2020 30,000 29,925 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 30,000 28,950 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2025 160,000 142,800 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2023 179,000 159,758 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2021 35,000 32,200 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 85,000 74,800 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2020 171,000 160,740 WellCare Health Plans, Inc. sr. unsec. sub. notes 5 3/4s, 2020 263,000 270,890 Technology (1.2%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 80,000 82,400 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 107,000 36,380 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 466,000 344,840 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6s, 2025 121,000 116,463 First Data Corp. 144A company guaranty sr. unsec. unsub. notes 7s, 2023 200,000 200,000 First Data Corp. 144A notes 5 3/4s, 2024 190,000 187,150 First Data Corp. 144A sr. notes 5 3/8s, 2023 165,000 165,825 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 6s, 2022 110,000 115,225 Infor US, Inc. 144A company guaranty sr. notes 5 3/4s, 2020 57,000 57,428 Infor US, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2022 438,000 370,110 Iron Mountain, Inc. company guaranty sr. unsec. notes 6s, 2023 (R) 185,000 191,475 Iron Mountain, Inc. 144A company guaranty sr. unsec. notes 6s, 2020 (R) 75,000 79,125 Micron Technology, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 185,000 179,913 Micron Technology, Inc. 144A sr. unsec. unsub. notes 5 1/4s, 2023 301,000 270,148 SoftBank Corp. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (Japan) 135,000 134,325 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 125,000 56,563 Techem Energy Metering Service GmbH 144A company guaranty sr. unsec. sub. notes 7 7/8s, 2020 (Germany) EUR 200,000 232,404 Trionista TopCo GmbH 144A company guaranty sr. unsec. sub. notes 6 7/8s, 2021 (Germany) EUR 265,000 303,252 Zebra Technologies Corp. sr. unsec. unsub. bonds 7 1/4s, 2022 $217,000 226,765 Transportation (0.2%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6 3/8s, 2023 205,000 181,425 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 285,000 280,725 Utilities and power (1.5%) AES Corp./Virginia (The) sr. unsec. notes 5 1/2s, 2025 665,000 585,200 AES Corp./Virginia (The) sr. unsec. notes 4 7/8s, 2023 70,000 60,900 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 135,000 137,025 Calpine Corp. sr. unsec. sub. notes 5 3/4s, 2025 340,000 300,050 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 45,000 46,238 Calpine Corp. 144A company guaranty sr. sub. notes 5 7/8s, 2024 35,000 35,875 Centrais Electricas Brasileiras SA (Electrobras) 144A sr. unsec. unsub. notes 6 7/8s, 2019 (Brazil) 350,000 315,604 Dynegy, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 20,000 17,400 Dynegy, Inc. company guaranty sr. unsec. notes 6 3/4s, 2019 428,000 402,320 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7 5/8s, 2024 10,000 8,548 El Paso Natural Gas Co., LLC company guaranty sr. unsec. notes 8 5/8s, 2022 247,000 268,252 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 (In default) (NON) 138,850 147,875 Energy Transfer Equity LP company guaranty sr. notes 7 1/2s, 2020 150,000 138,750 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 100,000 51,000 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 6 3/8s, 2023 80,000 40,000 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. sub. notes 9 3/8s, 2020 389,000 243,611 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 45,000 36,352 GenOn Energy, Inc. sr. unsec. sub. notes 9 7/8s, 2020 190,000 140,600 NRG Energy, Inc. company guaranty sr. unsec. sub. notes 7 7/8s, 2021 595,000 557,813 NRG Yield Operating, LLC company guaranty sr. unsec. notes 5 3/8s, 2024 85,000 70,444 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. notes 5s, 2022 85,000 75,300 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 170,000 160,235 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 120,000 107,900 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 58,000 50,178 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 199,000 164,175 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. 144A company guaranty sr. notes 11 1/2s, 2020 (In default) (NON) 90,000 29,925 Total corporate bonds and notes (cost $95,791,458) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (9.4%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) $2,020,000 $2,057,875 Argentina (Republic of) sr. unsec. unsub. notes Ser. 1, 8 3/4s, 2017 (Argentina) (In default) (NON) 1,750,000 1,979,688 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4 7/8s, 2021 (Brazil) 420,000 388,500 Brazil (Federal Republic of) sr. unsec. unsub. notes 10s, 2017 (Brazil) (units) BRL 1,500 360,918 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10 7/8s, 2021 (Argentina) $725,000 756,719 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 9.95s, 2021 (Argentina) 848,092 866,114 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 9 3/8s, 2018 (Argentina) 1,850,000 1,870,813 Chile (Republic of) sr. unsec. unsub. notes 5 1/2s, 2020 (Chile) CLP 170,000,000 249,088 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) $265,000 281,430 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 1/4s, 2017 (Croatia) 225,000 233,325 Croatia (Republic of) 144A sr. unsec. unsub. notes 6s, 2024 (Croatia) 200,000 208,832 Dominican (Republic of) 144A sr. unsec. unsub. bonds 5 1/2s, 2025 (Dominican Republic) 725,000 695,094 Gabon (Republic of) 144A sr. unsec. bonds 6.95s, 2025 (Gabon) 900,000 715,500 Ghana (Republic of) 144A sr. unsec. unsub. notes 8 1/2s, 2017 (Ghana) 203,000 197,966 Ghana (Republic of) 144A sr. unsec. unsub. notes 7 7/8s, 2023 (Ghana) 691,585 541,165 Hellenic (Republic of) sr. unsec. notes 3 3/8s, 2017 (Greece) EUR 985,000 1,003,117 Hellenic (Republic of) sr. unsec. unsub. bonds 4 3/4s, 2019 (Greece) EUR 983,000 973,199 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2024 (Greece) (STP) EUR 7,366,492 5,770,389 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2023 (Greece) (STP) EUR 3,898,000 3,121,619 Indonesia (Republic of) 144A sr. unsec. notes 4 3/4s, 2026 (Indonesia) $200,000 197,000 Indonesia (Republic of) 144A sr. unsec. unsub. notes 3 3/8s, 2023 (Indonesia) 560,000 520,100 Kenya (Republic of) 144A sr. unsec. unsub. notes 6 7/8s, 2024 (Kenya) 200,000 175,040 Russia (Federation of) 144A sr. unsec. notes 4 1/2s, 2022 (Russia) 200,000 201,191 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2027 (Ukraine) 168,000 146,160 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2026 (Ukraine) 168,000 146,180 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2025 (Ukraine) 168,000 147,769 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2024 (Ukraine) 168,000 148,665 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2023 (Ukraine) 168,000 149,554 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2022 (Ukraine) 168,000 152,171 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2021 (Ukraine) 168,000 152,638 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2020 (Ukraine) 215,000 197,800 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2019 (Ukraine) 5,399 4,997 Venezuela (Bolivarian Republic of) sr. unsec. bonds 5 3/4s, 2016 (Venezuela) 455,000 405,675 Venezuela (Bolivarian Republic of) 144A sr. unsec. unsub. bonds 13 5/8s, 2018 (Venezuela) 1,285,000 707,393 Total foreign government and agency bonds and notes (cost $29,082,326) SENIOR LOANS (1.4%) (a) (c) Principal amount Value Academy, Ltd. bank term loan FRN Ser. B, 5s, 2022 $235,051 $226,041 Asurion, LLC bank term loan FRN 8 1/2s, 2021 139,000 118,020 Avaya, Inc. bank term loan FRN Ser. B6, 6 1/2s, 2018 136,799 102,884 Avaya, Inc. bank term loan FRN Ser. B7, 6 1/4s, 2020 221,782 153,769 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11 1/4s, 2017 851,175 743,359 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 10 3/4s, 2017 69,650 57,635 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 256,100 223,447 CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 104,201 97,427 Dell International, LLC bank term loan FRN Ser. B2, 4s, 2020 63,099 62,643 Gates Global, LLC/Gates Global Co. bank term loan FRN 4 1/4s, 2021 92,467 86,533 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 209,224 130,634 iHeartCommunications, Inc. bank term loan FRN Ser. D, 6.938s, 2019 323,000 226,100 Jeld-Wen, Inc. bank term loan FRN 4s, 2021 159,597 157,502 Jeld-Wen, Inc. bank term loan FRN Ser. B, 4 3/4s, 2022 104,738 103,363 Navistar, Inc. bank term loan FRN Ser. B, 6 1/2s, 2020 165,000 144,375 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 284,087 250,751 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 78,800 66,488 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Netherlands) 118,200 113,718 ROC Finance, LLC bank term loan FRN 5s, 2019 256,404 236,319 Talbots, Inc. (The) bank term loan FRN 9 1/2s, 2021 60,000 56,400 Talbots, Inc. (The) bank term loan FRN 5 1/2s, 2020 119,091 111,945 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.676s, 2017 496,516 150,662 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.676s, 2017 5,096 1,546 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 3 3/4s, 2020 104,487 100,111 Total senior loans (cost $4,605,063) PURCHASED SWAP OPTIONS OUTSTANDING (0.4%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.059/3 month USD-LIBOR-BBA/Jan-26 Jan-16/2.059 $37,689,800 $67,465 (2.343)/3 month USD-LIBOR-BBA/Jan-26 Jan-16/2.343 37,689,800 66,334 Barclays Bank PLC (2.25625)/3 month USD-LIBOR-BBA/Jan-26 Jan-16/2.25625 39,290,400 146,160 2.04375/3 month USD-LIBOR-BBA/Jan-26 Jan-16/2.04375 39,290,400 55,007 Citibank, N.A. 2.1015/3 month USD-LIBOR-BBA/Jan-26 Jan-16/2.1015 39,290,400 106,084 (2.3635)/3 month USD-LIBOR-BBA/Jan-26 Jan-16/2.3635 39,290,400 55,792 (2.087)/3 month USD-LIBOR-BBA/May-18 May-16/2.087 36,706,100 6,607 Credit Suisse International (2.915)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.915 3,987,800 210,636 (3.315)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/3.315 3,987,800 106,833 Goldman Sachs International (2.57867)/3 month USD-LIBOR-BBA/Feb-46 Feb-16/2.57867 9,280,600 225,519 (2.82)/3 month USD-LIBOR-BBA/Jan-46 Jan-16/2.82 3,681,050 12,405 (2.18625)/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.18625 36,706,100 4,405 Total purchased swap options outstanding (cost $2,027,307) PURCHASED OPTIONS OUTSTANDING (0.1%) (a) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Mar-16/$99.63 $20,000,000 $163,480 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-16/100.22 10,000,000 77,820 Total purchased options outstanding (cost $318,750) CONVERTIBLE BONDS AND NOTES (0.0%) (a) Principal amount Value iStar, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) $100,000 $107,563 Navistar International Corp. cv. sr. unsec. sub. bonds 4 1/2s, 2018 57,000 28,108 Total convertible bonds and notes (cost $148,642) PREFERRED STOCKS (0.0%) (a) Shares Value M/I Homes, Inc. Ser. A, $2.438 pfd. 4,100 $104,263 Total preferred stocks (cost $85,437) COMMON STOCKS (0.0%) (a) Shares Value Connacher Oil and Gas, Ltd. (Canada) (NON) 2,214 $216 Connacher Oil and Gas, Ltd. (Canada) (NON) 1,436 132 Lone Pine Resources Canada, Ltd. (Canada) (F)(NON) 9,978 100 Lone Pine Resources, Inc. Class A (Canada) (F) (NON) 9,978 100 Tribune Media Co. Class 1C (F) 40,066 10,017 Total common stocks (cost $186,853) SHORT-TERM INVESTMENTS (11.1%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.33% (AFF) Shares 16,833,029 $16,833,029 U.S. Treasury Bills 0.04%, April 28, 2016 (SEGSF) 150,000 149,874 U.S. Treasury Bills 0.11%, April 21, 2016 (SEG)(SEGSF)(SEGCCS) 2,736,000 2,734,298 U.S. Treasury Bills 0.07%, April 14, 2016 (SEGSF)(SEGCCS) 907,000 906,530 U.S. Treasury Bills 0.07%, April 7, 2016 (SEGSF)(SEGCCS) 2,742,000 2,740,925 U.S. Treasury Bills 0.03%, February 18, 2016 (SEG)(SEGSF)(SEGCCS) 3,207,000 3,206,551 U.S. Treasury Bills 0.16%, February 11, 2016 (SEGSF) 1,662,000 1,661,769 U.S. Treasury Bills 0.03%, February 4, 2016 (SEG)(SEGSF) 1,464,000 1,463,873 U.S. Treasury Bills 0.09%, January 14, 2016 601,000 600,981 Total short-term investments (cost $30,299,912) TOTAL INVESTMENTS Total investments (cost $469,526,059) (b) FORWARD CURRENCY CONTRACTS at 12/31/15 (aggregate face value $83,498,204) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 1/20/16 $694,892 $695,424 $532 Canadian Dollar Sell 1/20/16 672,059 668,373 (3,686) Chilean Peso Sell 1/20/16 277,818 283,681 5,863 Euro Sell 3/16/16 98,309 97,092 (1,217) Mexican Peso Buy 1/20/16 1,343,528 1,352,994 (9,466) New Taiwan Dollar Sell 2/17/16 33,445 33,723 278 New Zealand Dollar Buy 1/20/16 900,111 808,830 91,281 Norwegian Krone Sell 3/16/16 1,125,062 1,143,486 18,424 Swedish Krona Buy 3/16/16 681,777 688,776 (6,999) Barclays Bank PLC Australian Dollar Sell 1/20/16 632,925 635,094 2,169 British Pound Buy 3/16/16 670,251 689,385 (19,134) Canadian Dollar Sell 1/20/16 823,685 796,466 (27,219) Euro Sell 3/16/16 2,059,056 1,967,688 (91,368) Mexican Peso Buy 1/20/16 1,340,277 1,348,792 (8,515) New Zealand Dollar Sell 1/20/16 629,161 589,404 (39,757) Norwegian Krone Sell 3/16/16 676,945 692,778 15,833 Swedish Krona Buy 3/16/16 12,689 8,580 4,109 Swiss Franc Sell 3/16/16 3,705 3,615 (90) Citibank, N.A. Brazilian Real Buy 1/5/16 164,348 163,148 1,200 Brazilian Real Sell 1/5/16 164,348 162,692 (1,656) Brazilian Real Sell 4/4/16 159,433 158,163 (1,270) Canadian Dollar Sell 1/20/16 1,114,941 1,104,665 (10,276) Japanese Yen Sell 2/17/16 1,025,785 1,019,460 (6,325) Mexican Peso Buy 1/20/16 1,309,064 1,321,226 (12,162) New Zealand Dollar Buy 1/20/16 725,036 707,783 17,253 Singapore Dollar Sell 2/17/16 1,363,022 1,363,131 109 Credit Suisse International Australian Dollar Sell 1/20/16 1,386,872 1,390,548 3,676 British Pound Sell 3/16/16 622,039 630,188 8,149 Canadian Dollar Sell 1/20/16 1,739,227 1,743,979 4,752 Euro Sell 3/16/16 1,231,101 1,174,499 (56,602) Indian Rupee Sell 2/17/16 12,590 2,351 (10,239) Japanese Yen Sell 2/17/16 39,327 39,255 (72) New Taiwan Dollar Sell 2/17/16 1,371,149 1,361,537 (9,612) New Zealand Dollar Buy 1/20/16 178,218 166,125 12,093 Norwegian Krone Buy 3/16/16 388,192 407,235 (19,043) Deutsche Bank AG Canadian Dollar Sell 1/20/16 1,315,858 1,375,426 59,568 Czech Koruna Sell 3/16/16 1,362,844 1,335,628 (27,216) Euro Sell 3/16/16 134,454 133,176 (1,278) Israeli Shekel Sell 1/20/16 193,280 194,093 813 Japanese Yen Sell 2/17/16 1,321,044 1,318,876 (2,168) Polish Zloty Buy 3/16/16 615,086 596,975 18,111 Goldman Sachs International Australian Dollar Buy 1/20/16 559,817 539,286 20,531 British Pound Buy 3/16/16 622,038 636,355 (14,317) Canadian Dollar Buy 1/20/16 506,049 538,937 (32,888) Euro Buy 3/16/16 1,044,280 1,067,952 (23,672) Japanese Yen Buy 2/17/16 721,514 691,264 30,250 New Taiwan Dollar Sell 2/17/16 1,371,153 1,369,861 (1,292) Norwegian Krone Sell 3/16/16 1,097,132 1,122,491 25,359 Singapore Dollar Sell 2/17/16 1,363,022 1,363,486 464 HSBC Bank USA, National Association British Pound Sell 3/16/16 1,311,456 1,337,623 26,167 Euro Sell 3/16/16 3,303,984 3,233,488 (70,496) JPMorgan Chase Bank N.A. Australian Dollar Sell 1/20/16 681,567 661,115 (20,452) Canadian Dollar Sell 1/20/16 1,530,651 1,537,651 7,000 Euro Sell 3/16/16 3,684,265 3,604,811 (79,454) Indian Rupee Buy 2/17/16 1,372,010 1,369,483 2,527 Japanese Yen Sell 2/17/16 165,513 165,256 (257) Mexican Peso Buy 1/20/16 296,320 353,102 (56,782) New Taiwan Dollar Sell 2/17/16 1,402,474 1,414,023 11,549 New Zealand Dollar Buy 1/20/16 26,377 24,585 1,792 Norwegian Krone Sell 3/16/16 1,125,062 1,143,576 18,514 Singapore Dollar Sell 2/17/16 1,362,951 1,369,128 6,177 South African Rand Sell 1/20/16 161,036 141,308 (19,728) South Korean Won Sell 2/17/16 1,435,176 1,418,354 (16,822) Swedish Krona Sell 3/16/16 138,492 134,588 (3,904) Royal Bank of Scotland PLC (The) Australian Dollar Buy 1/20/16 1,368,231 1,370,622 (2,391) British Pound Buy 3/16/16 672,020 674,558 (2,538) Canadian Dollar Sell 1/20/16 1,304,655 1,285,285 (19,370) Euro Sell 3/16/16 3,899,395 3,776,614 (122,781) Japanese Yen Buy 2/17/16 618,514 612,550 5,964 New Zealand Dollar Buy 1/20/16 2,056,205 2,093,724 (37,519) Norwegian Krone Sell 3/16/16 453,231 461,977 8,746 South Korean Won Sell 2/17/16 14,161 14,570 409 Swedish Krona Sell 3/16/16 685,611 681,671 (3,940) State Street Bank and Trust Co. Australian Dollar Buy 1/20/16 19,806 19,078 728 Brazilian Real Buy 1/5/16 363,930 343,546 20,384 Brazilian Real Sell 1/5/16 363,930 361,771 (2,159) Brazilian Real Buy 4/4/16 245,893 244,764 1,129 Canadian Dollar Buy 1/20/16 182,415 199,965 (17,550) Euro Sell 3/16/16 3,957,202 3,872,568 (84,634) Japanese Yen Sell 2/17/16 251,779 251,328 (451) South Korean Won Sell 2/17/16 1,376,690 1,379,170 2,480 UBS AG Australian Dollar Buy 1/20/16 1,186,480 1,172,277 14,203 British Pound Buy 3/16/16 498,191 514,942 (16,751) Canadian Dollar Buy 1/20/16 598,847 615,033 (16,186) Euro Sell 3/16/16 2,399,165 2,347,536 (51,629) Israeli Shekel Sell 1/20/16 7,352 7,295 (57) Japanese Yen Buy 2/17/16 1,176,205 1,166,937 9,268 WestPac Banking Corp. Canadian Dollar Sell 1/20/16 1,370,135 1,367,365 (2,770) Euro Sell 3/16/16 2,044,576 2,000,817 (43,759) New Zealand Dollar Buy 1/20/16 1,129,170 1,042,756 86,414 South Korean Won Sell 2/17/16 7,218 7,422 204 Total FUTURES CONTRACTS OUTSTANDING at 12/31/15 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Buxl 30 yr (Short) 5 $822,670 Mar-16 $16,615 U.S. Treasury Bond 30 yr (Long) 62 9,532,500 Mar-16 (2,412) U.S. Treasury Bond Ultra 30 yr (Long) 24 3,808,500 Mar-16 22,233 U.S. Treasury Note 5 yr (Long) 3 354,961 Mar-16 (1,061) U.S. Treasury Note 10 yr (Short) 112 14,101,500 Mar-16 62,777 Total WRITTEN SWAP OPTIONS OUTSTANDING at 12/31/15 (premiums $3,226,102) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.201/3 month USD-LIBOR-BBA/Jan-26 Jan-16/2.201 $18,844,900 $115,331 (2.201)/3 month USD-LIBOR-BBA/Jan-26 Jan-16/2.201 18,844,900 117,404 Barclays Bank PLC (2.15)/3 month USD-LIBOR-BBA/Jan-26 Jan-16/2.15 19,645,200 77,991 2.15/3 month USD-LIBOR-BBA/Jan-26 Jan-16/2.15 19,645,200 167,181 Citibank, N.A. 2.587/3 month USD-LIBOR-BBA/May-18 May-16/2.587 36,706,100 367 2.387/3 month USD-LIBOR-BBA/May-18 May-16/2.387 36,706,100 1,468 2.2325/3 month USD-LIBOR-BBA/Jan-26 Jan-16/2.2325 19,645,200 94,297 (2.2325)/3 month USD-LIBOR-BBA/Jan-26 Jan-16/2.2325 19,645,200 153,232 Credit Suisse International 2.515/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.515 3,987,800 378,466 Goldman Sachs International (1.885)/3 month USD-LIBOR-BBA/Jan-46 Jan-16/1.885 3,681,050 37 2.58625/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.58625 73,412,200 734 1.61017/6 month EUR-EURIBOR-Reuters/Feb-46 Feb-16/1.61017 EUR 9,280,600 209,379 JPMorgan Chase Bank N.A. (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 6,568,000 718,441 Total WRITTEN OPTIONS OUTSTANDING at 12/31/15 (premiums $317,969) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Mar-16/$98.84 $20,000,000 $87,820 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Mar-16/98.05 20,000,000 46,820 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-16/98.53 20,000,000 35,620 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-16/97.69 10,000,000 4,880 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 12/31/15 (Unaudited) Counterparty Premium Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. 2.117/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/2.117 $5,037,775 $(123,441) $(29,269) 1.00/3 month USD-LIBOR-BBA/Apr-27 (Purchased) Apr-17/1.00 9,176,100 (60,672) (39,090) 2.035/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/2.035 5,037,775 (128,005) (45,743) (3.035)/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/3.035 5,037,775 (134,045) (77,098) 1.00/3 month USD-LIBOR-BBA/Apr-27 (Purchased) Apr-17/1.00 18,352,200 (128,924) (84,604) (3.117)/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/3.117 5,037,775 (141,058) (92,565) 2.655/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/2.655 22,065,500 146,184 120,257 2.56/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/2.56 22,065,500 141,058 109,224 (1.00)/3 month USD-LIBOR-BBA/Apr-19 (Written) Apr-17/1.00 36,704,400 117,454 68,784 (1.00)/3 month USD-LIBOR-BBA/Apr-19 (Written) Apr-17/1.00 18,352,200 56,194 32,300 (1.56)/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/1.56 22,065,500 127,038 31,554 (1.655)/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/1.655 22,065,500 125,773 12,357 Total TBA SALE COMMITMENTS OUTSTANDING at 12/31/15 (proceeds receivable $88,703,281) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3 1/2s, January 1, 2046 $22,000,000 1/14/46 $22,692,656 Federal National Mortgage Association, 3s, January 1, 2046 66,000,000 1/14/46 65,984,530 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/15 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG BRL 24,803,354 $— 1/2/17 Brazil Cetip Interbank Deposit Rate Over 0.00% $(179,512) PLN 9,968,000 — 3/17/24 4.1072% 6 month PLN-WIBOR-WIBO (415,249) PLN 4,970,000 — 3/18/24 4.12875% 6 month PLN-WIBOR-WIBO (209,240) PLN 4,165,000 — 3/27/24 4.045% 6 month PLN-WIBOR-WIBO (170,954) PLN 1,239,000 — 6/26/25 6 month PLN-WIBOR-WIBO 2.89% 18,200 PLN 1,239,000 — 6/29/25 6 month PLN-WIBOR-WIBO 2.88% 18,001 PLN 3,717,000 — 6/30/25 6 month PLN-WIBOR-WIBO 2.87% 53,095 PLN 3,717,000 — 7/1/25 6 month PLN-WIBOR-WIBO 3.0266% 57,973 PLN 3,717,000 — 7/2/25 6 month PLN-WIBOR-WIBO 3.00% 55,616 PLN 6,889,000 — 11/2/17 6 month PLN-WIBOR-WIBO 2.30% (17,200) PLN 25,186,000 — 11/2/17 1.52% 6 month PLN-WIBOR-WIBO 15,724 Goldman Sachs International KRW 1,462,000,000 — 11/6/19 3 month KRW-CD-KSDA-BLOOMBERG 2.17% 23,998 JPMorgan Chase Bank N.A. BRL 25,053,070 — 1/2/17 Brazil Cetip Interbank Deposit Rate Over 0.00% (245,829) BRL 10,892,123 — 1/2/17 Brazil Cetip Interbank Deposit Rate Over 0.00% (57,073) PLN 1,415,000 — 3/12/25 2.42% 6 month PLN-WIBOR-WIBO (6,666) PLN 23,953,000 — 8/20/17 6 month PLN-WIBOR-WIBO 1.71% 6,953 PLN 1,233,000 — 8/21/17 6 month PLN-WIBOR-WIBO 1.71% 345 Total $— CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/15 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $9,275,000 $(48,297) 9/30/25 3 month USD-LIBOR-BBA 2.1575% $(3,580) 9,275,000 127,001 9/30/25 2.3975% 3 month USD-LIBOR-BBA (123,692) 9,275,000 (81,687) 9/30/25 3 month USD-LIBOR-BBA 2.2775% 66,022 38,038,400 (223,027) 10/9/25 3 month USD-LIBOR-BBA 2.155% (99,698) 19,019,200 222,274 10/9/25 2.3225% 3 month USD-LIBOR-BBA (134,027) 19,019,200 (126,139) 10/28/25 3 month USD-LIBOR-BBA 2.055% (261,636) 9,509,600 121,179 10/28/25 2.235% 3 month USD-LIBOR-BBA 30,764 38,038,400 (274,379) 10/28/25 3 month USD-LIBOR-BBA 2.0775% (466,276) 19,019,200 264,116 10/28/25 2.2625% 3 month USD-LIBOR-BBA 34,974 19,019,200 (123,876) 10/29/25 3 month USD-LIBOR-BBA 2.12% (144,081) 9,509,600 123,499 10/29/25 2.31% 3 month USD-LIBOR-BBA (33,427) 28,528,800 (180,108) 10/27/25 3 month USD-LIBOR-BBA 2.07125% (338,921) 14,264,400 179,543 10/27/25 2.25% 3 month USD-LIBOR-BBA 23,348 14,264,400 118,206 9/29/25 2.235% 3 month USD-LIBOR-BBA (53,671) 9,718,000 (128) 9/29/25 2.162% 3 month USD-LIBOR-BBA (51,574) 5,095,000 (67) 9/30/25 2.07% 3 month USD-LIBOR-BBA 16,624 3,500,000 (46) 10/5/25 3 month USD-LIBOR-BBA 2.021% (31,410) 2,447,000 (32) 10/6/25 1.945% 3 month USD-LIBOR-BBA 39,233 2,447,000 (32) 10/6/25 1.939% 3 month USD-LIBOR-BBA 40,589 13,001,000 (172) 10/7/25 2.0085% 3 month USD-LIBOR-BBA 132,758 5,440,000 (72) 10/7/25 3 month USD-LIBOR-BBA 2.046% (36,825) 2,040,000 (27) 10/7/25 3 month USD-LIBOR-BBA 2.051% (12,866) 8,588,500 (113) 10/28/25 2.013% 3 month USD-LIBOR-BBA 94,401 2,852,900 (38) 10/28/25 2.044% 3 month USD-LIBOR-BBA 23,186 18,332,800 146,420 12/2/25 2.119% 3 month USD-LIBOR-BBA 210,436 8,875,000 (117) 11/12/25 2.2225% 3 month USD-LIBOR-BBA (65,628) 6,553,300 (87) 12/7/25 2.1765% 3 month USD-LIBOR-BBA (9,373) 154,802,000 (E) (89,746) 3/16/21 1.70% 3 month USD-LIBOR-BBA 607,174 9,284,000 (E) (8,755) 3/16/26 3 month USD-LIBOR-BBA 2.20% (33,302) 13,106,500 98,126 12/7/25 3 month USD-LIBOR-BBA 2.14% 72,578 17,475,500 136,952 12/9/25 3 month USD-LIBOR-BBA 2.245% 4,729 2,546,000 (34) 11/18/25 3 month USD-LIBOR-BBA 2.128% (4,388) 5,725,700 (76) 11/24/25 2.09% 3 month USD-LIBOR-BBA 32,087 6,416,500 (85) 12/1/25 3 month USD-LIBOR-BBA 2.115% (24,436) 6,553,300 (87) 12/7/25 2.169% 3 month USD-LIBOR-BBA (4,838) 7,254,000 (96) 12/9/25 3 month USD-LIBOR-BBA 2.14% (15,438) 7,254,000 (96) 12/9/25 3 month USD-LIBOR-BBA 2.11% (35,497) 2,568,000 (E) (19,519) 3/16/46 3 month USD-LIBOR-BBA 2.65% (12,426) 348,777,000 (E) 365,736 3/16/18 1.20% 3 month USD-LIBOR-BBA 990,046 3,817,100 (50) 12/23/25 3 month USD-LIBOR-BBA 2.1275% (16,767) 10,999,700 (145) 12/30/25 3 month USD-LIBOR-BBA 2.195% 16,063 18,078,800 (68) 1/4/18 3 month USD-LIBOR-BBA 1.1875% 3,403 7,405,400 (70) 1/4/21 1.7735% 3 month USD-LIBOR-BBA (18,324) 9,311,900 (35) 1/4/18 3 month USD-LIBOR-BBA 1.18997% 2,209 18,078,800 (68) 1/4/18 3 month USD-LIBOR-BBA 1.1845% 2,319 7,405,400 (70) 1/4/21 1.776% 3 month USD-LIBOR-BBA (19,220) 7,405,400 (70) 1/4/21 1.779% 3 month USD-LIBOR-BBA (20,294) 27,390,700 (103) 1/4/18 3 month USD-LIBOR-BBA 1.1895% 6,224 18,078,800 (68) 1/4/18 3 month USD-LIBOR-BBA 1.1825% 1,614 7,405,400 (70) 1/4/21 1.76% 3 month USD-LIBOR-BBA (13,488) 617,000 (21) 1/4/46 2.6555% 3 month USD-LIBOR-BBA (5,028) 3,360,000 (44) 1/4/26 3 month USD-LIBOR-BBA 2.223% 12,216 AUD 14,179,000 (39) 10/22/17 1.975% 3 month AUD-BBR-BBSW 40,592 AUD 15,136,000 (41) 10/8/17 1.9725% 3 month AUD-BBR-BBSW 44,908 AUD 13,359,000 (36) 11/9/17 3 month AUD-BBR-BBSW 2.0475% (24,618) AUD 14,898,000 (39) 11/12/17 3 month AUD-BBR-BBSW 2.058% (26,083) AUD 22,591,000 (129) 11/18/20 2.575% 6 month AUD-BBR-BBSW (995) AUD 3,850,000 (36) 11/18/25 6 month AUD-BBR-BBSW 3.06% (743) AUD 15,086,000 (40) 11/18/17 3 month AUD-BBR-BBSW 2.1275% (11,478) AUD 2,612,000 (25) 11/18/25 6 month AUD-BBR-BBSW 3.0425% (3,456) AUD 5,444,000 (31) 11/19/20 6 month AUD-BBR-BBSW 2.5475% (5,295) AUD 4,008,000 (38) 11/26/25 6 month AUD-BBR-BBSW 3.0175% (12,828) AUD 6,295,000 (37) 12/16/20 6 month AUD-BBR-BBSW 2.6125% 3,748 AUD 15,252,000 (41) 12/23/17 3 month AUD-BBR-BBSW 2.185% (1,307) AUD 5,121,000 (30) 12/30/20 2.57% 6 month AUD-BBR-BBSW 5,705 CAD 37,376,000 (56,064) 6/17/17 3 month CAD-BA-CDOR 0.92% (6,978) CAD 919,000 (10) 4/17/25 1.89% 3 month CAD-BA-CDOR (7,129) CAD 3,674,000 (40) 4/17/25 1.91875% 3 month CAD-BA-CDOR (35,406) CAD 3,262,000 (35) 4/17/25 1.89375% 3 month CAD-BA-CDOR (26,104) CAD 3,928,000 (42) 5/21/25 3 month CAD-BA-CDOR 2.1875% 100,609 CAD 2,437,000 (26) 6/29/25 3 month CAD-BA-CDOR 2.255% 69,158 CAD 1,490,000 (16) 6/29/25 3 month CAD-BA-CDOR 2.27% 43,740 CAD 18,688,000 (53) 8/27/17 3 month CAD-BA-CDOR 0.6825% (30,626) CAD 10,247,000 (30) 10/7/17 3 month CAD-BA-CDOR 0.822% 1,767 CAD 19,750,000 (57) 10/7/17 3 month CAD-BA-CDOR 0.82% 2,836 CAD 15,942,000 (45) 10/23/17 3 month CAD-BA-CDOR 0.81% (646) CAD 16,505,000 (47) 10/23/17 3 month CAD-BA-CDOR 0.805% (1,860) CAD 16,034,000 (98) 11/5/20 1.30% 3 month CAD-BA-CDOR (85,990) CAD 12,461,000 (35) 11/16/17 0.874% 3 month CAD-BA-CDOR (9,888) CAD 2,768,000 (27) 11/18/25 3 month CAD-BA-CDOR 1.985% 25,129 CAD 2,878,000 (28) 12/10/25 3 month CAD-BA-CDOR 1.88375% 3,444 CAD 13,031,000 (131) 11/2/25 1.965% 3 month CAD-BA-CDOR (109,289) CAD 5,010,000 (31) 11/6/20 3 month CAD-BA-CDOR 1.36% 37,457 CAD 6,012,000 (36) 11/13/20 1.295% 3 month CAD-BA-CDOR (30,351) CAD 6,114,000 (37) 11/25/20 3 month CAD-BA-CDOR 1.225% 13,967 CAD 2,757,000 (27) 11/27/25 3 month CAD-BA-CDOR 1.86875% 2,062 CAD 22,008,000 (62) 11/30/17 3 month CAD-BA-CDOR 0.89% 20,946 CAD 5,513,000 (33) 12/1/20 3 month CAD-BA-CDOR 1.1575% (1,353) CAD 17,439,000 (49) 12/3/17 3 month CAD-BA-CDOR 0.91% 21,277 CAD 10,655,000 (29) 12/16/17 0.825% 3 month CAD-BA-CDOR 563 CAD 10,695,000 (29) 12/16/17 0.8325% 3 month CAD-BA-CDOR (596) CAD 4,394,000 (26) 12/24/20 1.1575% 3 month CAD-BA-CDOR 3,199 CHF 14,160,000 (57) 5/5/17 6 month CHF-LIBOR-BBA 0.60875% 30,179 CHF 2,800,000 (39) 5/5/25 6 month CHF-LIBOR-BBA 0.22% 12,335 CHF 2,800,000 (40) 5/19/25 0.29% 6 month CHF-LIBOR-BBA (31,491) CHF 14,160,000 (58) 5/19/17 0.63% 6 month CHF-LIBOR-BBA (31,128) CHF 1,443,000 (20) 5/26/25 0.28% 6 month CHF-LIBOR-BBA (14,363) CHF 3,961,000 (33) 10/15/20 6 month CHF-LIBOR-BBA 0.3855% 7,504 CHF 2,431,000 (20) 10/15/20 6 month CHF-LIBOR-BBA 0.3875% 4,851 CHF 2,861,000 (40) 10/23/25 6 month CHF-LIBOR-BBA 0.1425% (23,755) CHF 14,473,000 (56) 10/9/17 0.685% 6 month CHF-LIBOR-BBA (8,570) CHF 5,748,000 (48) 10/9/20 6 month CHF-LIBOR-BBA 0.3875% 10,456 CHF 2,605,000 (22) 10/12/20 6 month CHF-LIBOR-BBA 0.402% 6,879 CHF 9,981,000 (39) 10/15/17 0.678% 6 month CHF-LIBOR-BBA (4,802) CHF 1,586,000 (21) 11/9/25 6 month CHF-LIBOR-BBA 0.0875% (23,084) CHF 2,008,000 (16) 11/11/20 6 month CHF-LIBOR-BBA 0.545% 20,916 CHF 780,000 (10) 11/12/25 6 month CHF-LIBOR-BBA 0.04% (14,989) CHF 846,000 (11) 11/12/25 6 month CHF-LIBOR-BBA 0.0325% (16,898) CHF 6,244,000 (23) 11/19/17 6 month CHF-LIBOR-BBA 0.91% 29,890 CHF 8,253,000 (31) 11/24/17 6 month CHF-LIBOR-BBA 0.90% 37,375 CHF 3,655,000 (29) 11/25/20 6 month CHF-LIBOR-BBA 0.56% 41,536 CHF 10,748,000 (40) 11/26/17 6 month CHF-LIBOR-BBA 0.89375% 47,508 CHF 6,619,000 (24) 12/2/17 6 month CHF-LIBOR-BBA 0.9275% 33,422 CHF 338,000 (5) 12/31/25 0.2125% 6 month CHF-LIBOR-BBA 1,495 CHF 3,552,000 (29) 12/32/20 0.3475% 6 month CHF-LIBOR-BBA (7,300) EUR 3,840,000 (E) 15,826 3/16/26 6 month EUR-EURIBOR-REUTERS 1.00% (1,885) EUR 30,379,000 (E) 336,441 3/16/21 0.50% 6 month EUR-EURIBOR-REUTERS 126,041 EUR 2,231,000 (E) 15,451 0.25% 6 month EUR-EURIBOR-REUTERS 1,978 GBP 6,613,000 (E) (296,149) 3/16/26 6 month GBP-LIBOR-BBA 2.25% (104,652) GBP 5,756,000 (E) 79,622 3/16/21 1.75% 6 month GBP-LIBOR-BBA 38,492 GBP 40,441,000 (E) 502,878 3/16/18 1.50% 6 month GBP-LIBOR-BBA 130,915 JPY 511,900,000 (30) 2/19/20 6 month JPY-LIBOR-BBA 1.3975% 241,712 JPY 129,260,000 (19) 11/13/45 6 month JPY-LIBOR-BBA 1.32125% 32,295 JPY 165,552,000 (40) 11/26/35 6 month JPY-LIBOR-BBA 1.09% 25,475 JPY 129,260,000 (19) 1/5/46 1.22015% 6 month JPY-LIBOR-BBA (1,136) JPY 165,552,000 (44) 1/5/36 1.00875% 6 month JPY-LIBOR-BBA (2,000) NOK 36,571,000 (16) 12/28/17 0.945% 6 month NOK-NIBOR-NIBR (995) NOK 24,775,000 26 12/22/20 1.255% 6 month NOK-NIBOR-NIBR (226) NOK 83,227,000 (1,806) 12/22/17 6 month NOK-NIBOR-NIBR 0.93% (1,423) NOK 77,069,000 7,124 12/22/25 6 month NOK-NIBOR-NIBR 1.86% 13,154 NOK 34,560,000 (15) 12/31/17 0.935% 6 month NOK-NIBOR-NIBR (837) NZD 4,132,000 (22) 10/23/20 3.09% 3 month NZD-BBR-FRA 22,322 NZD 3,825,000 (34) 10/29/25 3 month NZD-BBR-FRA 3.4925% (56,405) NZD 1,796,000 (16) 11/2/25 3.5075% 3 month NZD-BBR-FRA 25,115 NZD 14,894,000 (78) 10/9/20 3.03% 3 month NZD-BBR-FRA 103,439 NZD 8,293,000 (20) 10/9/17 2.705% 3 month NZD-BBR-FRA 15,247 NZD 3,675,000 (20) 10/12/20 3.0525% 3 month NZD-BBR-FRA 23,197 NZD 1,902,000 (10) 10/14/20 3.0775% 3 month NZD-BBR-FRA 10,593 NZD 4,889,000 (12) 10/14/17 3 month NZD-BBR-FRA 2.725% (8,047) NZD 3,216,000 (8) 10/14/17 3 month NZD-BBR-FRA 2.721% (5,464) NZD 3,410,000 (19) 10/20/20 3.0475% 3 month NZD-BBR-FRA 22,665 NZD 10,054,000 (26) 10/29/17 2.7675% 3 month NZD-BBR-FRA 13,510 NZD 10,582,000 (27) 11/4/17 2.78% 3 month NZD-BBR-FRA 12,589 NZD 2,142,000 (18) 11/18/25 3 month NZD-BBR-FRA 3.60% (19,119) NZD 1,642,000 (15) 12/16/25 3 month NZD-BBR-FRA 3.61% (14,414) NZD 5,025,000 (27) 11/4/20 3.0775% 3 month NZD-BBR-FRA 30,944 NZD 3,005,000 (16) 11/17/20 3 month NZD-BBR-FRA 3.135% (13,512) NZD 11,961,000 (29) 11/19/17 2.76% 3 month NZD-BBR-FRA 17,173 NZD 3,984,000 (21) 11/20/20 3 month NZD-BBR-FRA 3.07% (26,300) NZD 2,048,000 (18) 11/24/25 3 month NZD-BBR-FRA 3.5825% (20,594) NZD 4,533,000 (24) 12/11/20 3 month NZD-BBR-FRA 3.055% (32,794) NZD 2,211,000 (12) 12/21/20 3 month NZD-BBR-FRA 3.1975% (6,405) SEK 62,660,000 (28) 9/25/17 3 month SEK-STIBOR-SIDE 0.17% (1,155) SEK 62,660,000 (28) 9/28/17 3 month SEK-STIBOR-SIDE 0.17125% (768) SEK 248,878,000 (113) 10/9/17 3 month SEK-STIBOR-SIDE 0.1522% (22,544) SEK 43,867,000 (43) 10/9/20 0.5036% 3 month SEK-STIBOR-SIDE 27,123 SEK 82,701,000 (38) 10/14/17 0.17875% 3 month SEK-STIBOR-SIDE 1,360 SEK 129,348,000 (58) 10/23/17 0.187% 3 month SEK-STIBOR-SIDE (1,591) SEK 20,598,000 (20) 10/23/20 0.498% 3 month SEK-STIBOR-SIDE 15,425 SEK 128,085,000 (57) 10/27/17 0.244% 3 month SEK-STIBOR-SIDE (19,528) SEK 41,684,000 (18) 10/29/17 0.2675% 3 month SEK-STIBOR-SIDE (8,795) SEK 28,643,000 (44) 11/12/25 3 month SEK-STIBOR-SIDE 1.4375% (47,138) SEK 12,401,000 (19) 11/27/25 3 month SEK-STIBOR-SIDE 1.3125% (39,372) SEK 17,949,000 (17) 12/3/20 3 month SEK-STIBOR-SIDE 0.4075% (27,833) SEK 9,261,000 (14) 12/9/25 3 month SEK-STIBOR-SIDE 1.5075% (10,264) SEK 22,838,000 (22) 12/14/20 3 month SEK-STIBOR-SIDE 0.54% (19,506) Total $1,325,055 (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/15 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $401,146 $— 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $643 155,230 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (17) 391,082 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 1,467 369,189 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (40) 43,935 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 162 197,483 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools (12) 921,245 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (99) 1,280,301 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 594 438,713 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (821) 567,226 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools 2,095 341,654 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools 1,262 433,087 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools 1,600 658,310 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 2,433 94,431 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 349 1,592,340 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (3,889) 1,304,458 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,704) 2,614,709 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (5,420) 213,473 — 1/12/43 (3.50%) 1 month USD-LIBOR Synthetic TRS Index 3.50% 30 year Fannie Mae pools (453) 3,011,831 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools 322 2,013,310 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (115) 11,762,893 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (679) 7,115,680 (3,336) 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (24,869) EUR 2,881,000 — 9/15/17 (0.4975%) Eurostat Eurozone HICP excluding tobacco (4,840) EUR 1,441,000 — 9/15/17 (0.46%) Eurostat Eurozone HICP excluding tobacco (1,236) EUR 2,049,000 — 9/15/17 (0.435%) Eurostat Eurozone HICP excluding tobacco (632) Citibank, N.A. $730,854 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (42) 1,566,339 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (90) 1,367,414 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (79) Credit Suisse International 626,536 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (36) 481,485 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,703) 954,454 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools 3,525 993,059 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (2,425) 1,100,823 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (2,689) 993,148 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 3,668 354,057 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 734 286,143 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools 517 753,703 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools 1,599 252,108 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools 535 460,997 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools 978 3,613,745 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 9,749 934,058 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,520 910,912 — 1/12/45 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools 3,927 Deutsche Bank AG 481,485 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,703) Goldman Sachs International 539,826 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 2,025 217,210 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 803 995,787 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,597 995,787 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,597 330,840 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,170) 124,283 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (440) 932,512 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 1,741 29,128 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 109 248,306 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 931 652,241 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,761 261,019 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 979 522,039 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 1,958 16,310 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 60 74,287 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 154 233,520 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (826) 453,197 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,603) 280,164 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (991) 21,546 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (76) 57,417 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (203) 2,323,216 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 3,725 2,023,751 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 3,245 477,415 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 990 1,582,316 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (3,864) 3,385,000 — 2/24/25 (2.01%) USA Non Revised Consumer Price Index- Urban (CPI-U) (82,289) 2,043,767 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools 3,696 1,614,944 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools 2,921 747,108 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools 1,351 754,000 — 3/12/25 (1.925%) USA Non Revised Consumer Price Index- Urban (CPI-U) (8,950) 926,946 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,501 939,673 — 1/12/43 (3.50%) 1 month USD-LIBOR Synthetic TRS Index 3.50% 30 year Fannie Mae pools (1,993) EUR 10,371,000 — 8/10/17 (0.63%) Eurostat Eurozone HICP excluding tobacco (50,324) EUR 3,424,000 — 8/11/17 (0.63%) Eurostat Eurozone HICP excluding tobacco (16,618) EUR 2,881,000 — 8/31/17 (0.27%) Eurostat Eurozone HICP excluding tobacco 8,763 EUR 2,881,000 — 9/1/17 (0.37%) Eurostat Eurozone HICP excluding tobacco 2,455 EUR 2,882,000 — 9/10/20 (0.7975%) Eurostat Eurozone HICP excluding tobacco 247 GBP 1,961,000 — 2/20/25 (2.895%) GBP Non-revised UK Retail Price Index 15,784 GBP 436,000 — 3/10/25 (2.8675%) GBP Non-revised UK Retail Price Index (1,858) JPMorgan Chase Bank N.A. $3,064,523 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 6,353 1,752,568 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 3,633 2,684,567 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 5,565 1,663,627 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 3,449 1,582,316 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (3,864) EUR 1,441,000 — 9/4/20 (0.8675%) Eurostat Eurozone HICP excluding tobacco (5,531) EUR 1,441,000 — 9/7/20 (0.85%) Eurostat Eurozone HICP excluding tobacco (4,115) EUR 2,871,000 — 12/7/25 1.385% Eurostat Eurozone HICP excluding tobacco 32,533 EUR 2,871,000 — 12/7/20 (1.025%) Eurostat Eurozone HICP excluding tobacco (22,202) Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/15 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $4,375 $64,000 5/11/63 300 bp $2,402 CMBX NA BBB- Index BBB-/P 8,497 141,000 5/11/63 300 bp 4,152 CMBX NA BBB- Index BBB-/P 17,409 282,000 5/11/63 300 bp 8,719 CMBX NA BBB- Index BBB-/P 16,587 291,000 5/11/63 300 bp 7,619 Credit Suisse International CMBX NA BB Index — (47,639) 2,699,000 5/11/63 (500 bp) 67,684 CMBX NA BB Index — (1,359) 140,000 1/17/47 (500 bp) 7,759 CMBX NA BBB- Index BBB-/P 21,337 1,474,000 5/11/63 300 bp (24,087) CMBX NA BBB- Index BBB-/P 23,608 2,155,000 5/11/63 300 bp (42,802) CMBX NA BBB- Index BBB-/P 31,258 2,380,000 5/11/63 300 bp (42,085) CMBX NA BBB- Index BBB-/P 3,977 93,000 1/17/47 300 bp (1,223) CMBX NA BBB- Index BBB-/P 7,762 184,000 1/17/47 300 bp (2,526) CMBX NA BBB- Index BBB-/P 8,192 196,000 1/17/47 300 bp (2,767) CMBX NA BBB- Index BBB-/P 8,492 211,000 1/17/47 300 bp (3,306) CMBX NA BBB- Index BBB-/P 6,139 213,000 1/17/47 300 bp (5,771) CMBX NA BBB- Index BBB-/P 18,493 315,000 1/17/47 300 bp 880 CMBX NA BBB- Index BBB-/P 22,141 381,000 1/17/47 300 bp 836 CMBX NA BBB- Index BBB-/P 11,110 425,000 1/17/47 300 bp (12,654) CMBX NA BBB- Index BBB-/P 18,390 638,000 1/17/47 300 bp (17,285) CMBX NA BBB- Index BBB-/P 32,502 776,000 1/17/47 300 bp (10,889) CMBX NA BBB- Index BBB-/P 141,869 3,986,000 1/17/47 300 bp (81,015) CMBX NA BBB- Index BBB-/P 441,381 12,868,000 1/17/47 300 bp (278,155) Goldman Sachs International CMBX NA BBB- Index BBB-/P (906) 131,000 5/11/63 300 bp (4,943) CMBX NA BBB- Index BBB-/P 627 63,000 1/17/47 300 bp (2,895) CMBX NA BBB- Index BBB-/P 303 85,000 1/17/47 300 bp (4,450) CMBX NA BBB- Index BBB-/P 303 85,000 1/17/47 300 bp (4,450) CMBX NA BBB- Index BBB-/P 2,777 103,000 1/17/47 300 bp (2,982) CMBX NA BBB- Index BBB-/P 761 178,000 1/17/47 300 bp (9,192) CMBX NA BBB- Index BBB-/P 635 178,000 1/17/47 300 bp (9,319) CMBX NA BBB- Index BBB-/P 635 178,000 1/17/47 300 bp (9,319) CMBX NA BBB- Index BBB-/P 1,145 292,000 1/17/47 300 bp (15,182) CMBX NA BB Index — (3,293) 385,000 5/11/63 (500 bp) 13,157 CMBX NA BB Index — (2,359) 223,000 5/11/63 (500 bp) 7,164 CMBX NA BB Index — (1,143) 119,000 5/11/63 (500 bp) 3,942 CMBX NA BB Index — 2,532 112,000 5/11/63 (500 bp) 7,318 CMBX NA BB Index — 1,027 61,000 5/11/63 (500 bp) 3,633 CMBX NA BB Index — 523 51,000 5/11/63 (500 bp) 2,702 CMBX NA BB Index — 62 51,000 5/11/63 (500 bp) 2,241 CMBX NA BB Index — (1,448) 140,000 1/17/47 (500 bp) 7,670 CMBX NA BB Index — (146) 73,000 1/17/47 (500 bp) 4,609 CMBX NA BBB- Index BBB-/P (51) 19,000 5/11/63 300 bp (636) CMBX NA BBB- Index BBB-/P (193) 48,000 5/11/63 300 bp (1,672) CMBX NA BBB- Index BBB-/P (602) 60,000 5/11/63 300 bp (2,451) CMBX NA BBB- Index BBB-/P (1,283) 77,000 5/11/63 300 bp (3,656) CMBX NA BBB- Index BBB-/P (908) 113,000 5/11/63 300 bp (4,390) CMBX NA BBB- Index BBB-/P (1,287) 118,000 5/11/63 300 bp (4,924) CMBX NA BBB- Index BBB-/P 1,354 227,000 5/11/63 300 bp (5,641) CMBX NA BBB- Index BBB-/P (2,297) 229,000 5/11/63 300 bp (9,354) CMBX NA BBB- Index BBB-/P 2,787 244,000 5/11/63 300 bp (4,732) CMBX NA BBB- Index BBB-/P 6,073 147,000 1/17/47 300 bp (2,146) CMBX NA BBB- Index BBB-/P 7,025 169,000 1/17/47 300 bp (2,425) CMBX NA BBB- Index BBB-/P 7,940 184,000 1/17/47 300 bp (2,348) CMBX NA BBB- Index BBB-/P 7,407 184,000 1/17/47 300 bp (2,882) CMBX NA BBB- Index BBB-/P 7,407 184,000 1/17/47 300 bp (2,882) CMBX NA BBB- Index BBB-/P 5,988 200,000 1/17/47 300 bp (5,195) CMBX NA BBB- Index BBB-/P 4,300 204,000 1/17/47 300 bp (7,107) CMBX NA BBB- Index BBB-/P 9,514 314,000 1/17/47 300 bp (8,042) CMBX NA BBB- Index BBB-/P 11,316 382,000 1/17/47 300 bp (10,044) CMBX NA BBB- Index BBB-/P 21,189 665,000 1/17/47 300 bp (15,995) CMBX NA BBB- Index BBB-/P 29,631 957,000 1/17/47 300 bp (23,882) JPMorgan Securities LLC CMBX NA BBB- Index — (2,292) 426,000 5/11/63 (300 bp) 10,836 CMBX NA BBB- Index — (10,053) 419,000 5/11/63 (300 bp) 2,859 CMBX NA BBB- Index — (5,411) 210,000 5/11/63 (300 bp) 1,060 CMBX NA BBB- Index BBB-/P 11,619 210,000 1/17/47 300 bp (124) CMBX NA BBB- Index BBB-/P 9,663 381,000 1/17/47 300 bp (11,642) CMBX NA BBB- Index BBB-/P 22,099 419,000 1/17/47 300 bp (1,330) CMBX NA BBB- Index BBB-/P 11,137 426,000 1/17/47 300 bp (12,684) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at December 31, 2015. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won NOK Norwegian Krone NZD New Zealand Dollar PLN Polish Zloty SEK Swedish Krona Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only JSC Joint Stock Company OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2015 through December 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $273,418,779. (b) The aggregate identified cost on a tax basis is $475,356,644, resulting in gross unrealized appreciation and depreciation of $1,065,794 and $24,747,536, respectively, or net unrealized depreciation of $23,681,742. (NON) This security is non-income-producing. (STP) The interest or dividend rate and date shown parenthetically represent the new interest or dividend rate to be paid and the date the fund will begin accruing interest or dividend income at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $1,182,949 $29,149,771 $13,499,691 $6,465 $16,833,029 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $145,587,636 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 87.5% Greece 2.4 Argentina 1.7 Russia 1.3 Venezuela 1.1 Canada 0.8 Brazil 0.7 United Kingdom 0.6 Luxembourg 0.6 Mexico 0.5 Other 2.8 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts for hedging duration and convexity, to isolate prepayment risk, to gain exposure to securities and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used for hedging currency exposures and for gaining exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk, for yield curve positioning and for gaining exposure to rates in various countries. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, for hedging sector exposure, for gaining exposure to specific sectors, for hedging inflation, and for gaining exposure to inflation. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts for hedging credit risk, for gaining liquid exposure to individual names, for hedging market risk, and for gaining exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $4,179,604 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $4,037,437 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer cyclicals $— $— $10,017 Energy 348 — 200 Total common stocks — Convertible bonds and notes $— $135,671 $— Corporate bonds and notes — 84,927,760 6 Foreign government and agency bonds and notes — 25,723,684 — Mortgage-backed securities — 124,552,132 6,648,707 Preferred stocks — 104,263 — Purchased options outstanding — 241,300 — Purchased swap options outstanding — 1,063,247 — Senior loans — 3,721,672 — U.S. government and agency mortgage obligations — 174,248,065 — Short-term investments 16,833,029 13,464,801 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(565,447) $— Futures contracts 98,152 — — Written options outstanding — (175,140) — Written swap options outstanding — (2,034,328) — Forward premium swap option contracts — 6,107 — TBA sale commitments — (88,677,186) — Interest rate swap contracts — (1,451,891) — Total return swap contracts — (108,569) — Credit default contracts — (1,514,867) — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Investments in securities:
